Exhibit 10.3

 

Execution Version

 

 

STOCKHOLDERS AGREEMENT

 

by and among

 

INTERLINE BRANDS, INC.,

 

GS CAPITAL PARTNERS VI FUND, L.P.,

 

GS CAPITAL PARTNERS VI PARALLEL, L.P.,

 

GS CAPITAL PARTNERS VI OFFSHORE FUND, L.P.,

 

GS CAPITAL PARTNERS VI GmbH & Co. KG,

 

MBD 2011 HOLDINGS, L.P.,

 

BRIDGE STREET 2012 HOLDINGS, L.P.,

 

P2 CAPITAL MASTER FUND I, L.P.,

 

P2 CAPITAL MASTER FUND VII, L.P.,

 

and

 

THE OTHER STOCKHOLDERS THAT ARE SIGNATORIES HERETO

 

 

Dated as of September 7, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 1.

Definitions

2

1.1.

Definitions

2

1.2.

General Interpretive Principles

13

 

 

 

Section 2.

Methodology for Calculations

13

 

 

 

Section 3.

Corporate Governance

13

3.1.

Board of Directors

13

3.2.

Committees; Subsidiaries

15

3.3.

Vacancies; Resignation; Removal

16

3.4.

Expenses

16

3.5.

Cooperation; Voting of Shares

16

3.6.

Approval of Certain Matters

17

3.7.

Management Rights

18

 

 

 

Section 4.

Restrictions on Transfers of Equity Securities by Stockholders

18

 

 

 

Section 5.

Rights of First Offer

19

 

 

 

Section 6.

Tag-Along Rights

20

 

 

 

Section 7.

Drag-Along Rights

22

 

 

 

Section 8.

Call Right

24

 

 

 

Section 9.

Put Right

26

 

 

 

Section 10.

Prohibited Activities

27

 

 

 

Section 11.

Company Equity Issuances

28

 

 

 

Section 12.

Preemptive Rights Following a Change of Control Transaction

30

 

 

 

Section 13.

Information Rights

30

 

 

 

Section 14.

Restructuring of the Company

30

 

 

 

Section 15.

Legend

31

 

 

 

Section 16.

Fiduciary Duty; Corporate Opportunities

32

 

 

 

Section 17.

Consultation

32

 

 

 

Section 18.

144 Sales

33

 

 

 

Section 19

Representations and Warranties

33

 

 

 

Section 20.

Termination

33

 

 

 

Section 21.

Further Assurances

33

 

 

 

Section 22.

Amendment and Waiver

34

 

i

--------------------------------------------------------------------------------


 

Section 23.

Entire Agreement

34

 

 

 

Section 24.

Successors and Assigns

34

 

 

 

Section 25.

Severability

35

 

 

 

Section 26.

Remedies

35

 

 

 

Section 27.

Notices

35

 

 

 

Section 28.

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial

37

 

 

 

Section 29.

Possession of Certificates; Power of Attorney

37

 

 

 

Section 30.

No Publicity

38

 

 

 

Section 31.

Confidentiality

38

 

 

 

Section 32.

Company Logo

39

 

 

 

Section 33.

Descriptive Headings

39

 

 

 

Section 34.

Conflicting Agreements

39

 

 

 

Section 35.

Counterparts

39

 

 

 

Schedules and Exhibits

 

 

 

Schedule 27

Notices

 

Exhibit A

Amended and Restated Certificate of Incorporation of the Company

 

Exhibit B

Bylaws of the Company

 

 

ii

--------------------------------------------------------------------------------


 

STOCKHOLDERS AGREEMENT

 

This STOCKHOLDERS AGREEMENT (this “Agreement”) is made as of September 7, 2012
by and among Interline Brands, Inc., a Delaware corporation (the “Company”), GS
Capital Partners VI Fund, L.P., a Delaware limited partnership (“GSCP”), GS
Capital Partners VI Offshore Fund, L.P., a Cayman Islands exempted limited
partnership (“GSCP Offshore”), GS Capital Partners VI GmbH & Co. KG, a limited
partnership formed under the laws of the Federal Republic of Germany (“GSCP
Germany”), GS Capital Partners VI Parallel, L.P., a Delaware limited partnership
(“GSCP Parallel”), MBD 2011 Holdings, L.P., a Cayman Islands exempted limited
partnership (“MBD 2011”), Bridge Street 2012 Holdings, L.P., a Cayman Islands
exempted limited partnership (“Bridge Street”, collectively with GSCP, GSCP
Offshore, GSCP Germany, GSCP Parallel, MBD 2011 and any Affiliates of the
foregoing which own Equity Securities from time to time, the “GSCP Parties”), P2
Capital Master Fund I, L.P., a Cayman Islands exempted limited partnership (“P2
Capital I”) and P2 Capital Master Fund VII, L.P. (“P2 Capital VII”, and
collectively with P2 Capital I and any Affiliates of the foregoing which own
Equity Securities from time to time, the “P2 Parties”), and the Persons listed
as Management Holders on the signature pages hereto.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as of May
29, 2012 (as such agreement may be amended, supplemented or otherwise modified
from time to time, the “First Merger Agreement”), by and among Isabelle Holding
Company, LLC, which was formerly known as Isabelle Holding Company Inc. prior to
its conversion to a Delaware limited liability company on September 4, 2012
(“Parent”), Isabelle Acquisition Sub Inc., a Delaware corporation and a
wholly-owned subsidiary of Parent (“Merger Sub”) and the Company, on the date
hereof, Merger Sub merged with and into the Company, with the Company continuing
as the surviving corporation (the “First Merger”);

 

WHEREAS, pursuant to that Certificate of Ownership and Merger, dated September
7, 2012 (the “Certificate of Ownership and Merger”), on the date of this
Agreement and immediately following the First Merger, Parent merged with and
into the Company, with the Company continuing as the surviving corporation (the
“Second Merger”);

 

WHEREAS, prior to the First Merger Effective Time, Parent issued to the GSCP
Parties, and the GSCP Parties purchased from Parent, Membership Units in Parent,
pursuant to a Subscription Agreement dated as of the date of this Agreement by
and among Parent and the GSCP Parties (the “GS Subscription Agreement”);

 

WHEREAS, subject to the terms and conditions of that certain Contribution
Agreement by and between Parent and P2 Capital I, dated as of May 29, 2012 (as
such agreement may be amended, supplemented or otherwise modified from time to
time, the “P2 Contribution Agreement”), and pursuant to a Subscription Agreement
by and among Parent and the P2 Parties, dated as of the date of this Agreement
(the “P2 Subscription Agreement”), prior to the First Merger Effective

 

--------------------------------------------------------------------------------


 

Time,  the Company issued to the P2 Parties, and the P2 Parties acquired,
Membership Units in Parent;

 

WHEREAS, pursuant to those certain management subscription agreements, dated as
of the date of this Agreement (each, a “Management Subscription Agreement”),
prior to the First Merger Effective Time, Parent issued to certain Management
Holders, and certain Management Holders purchased from the Company, Membership
Units in Parent;

 

WHEREAS, pursuant to those certain option rollover agreements, dated as of the
date of this Agreement (each an “Option Rollover Agreement”), as of the First
Merger Effective Date, certain stock options held by certain Management Holders
were converted into options to acquire Membership Units in Parent (each a
“Parent Option”);

 

WHEREAS, pursuant to the Certificate of Ownership and Merger, at the Second
Merger Effective Time, each Membership Unit of Parent converted into one share
of Common Stock and each Parent Option was converted into an option to acquire
Common Stock (each a “Rollover Option”);

 

WHEREAS, the Company has adopted or will adopt an option plan (the “Option
Plan”) pursuant to which it will grant options to purchase Common Stock (the
“Plan Options”) to certain Management Holders and other employees and directors
of the Company or any of its Affiliates; and

 

WHEREAS, the parties hereto deem it to be in their best interests to enter into
an agreement establishing and setting forth their agreement with respect to
certain rights and obligations associated with ownership of shares of capital
stock of the Company.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth, the parties hereto hereby agree as follows:

 

Section 1.               Definitions.

 

1.1.          Definitions.  As used herein, the following terms shall have the
following meanings:

 

“Acceptance Notice” has the meaning ascribed to such term in Section 11(a).

 

“Accepted Shares” has the meaning ascribed to such term in Section 11(a).

 

“Additional First Offer Acceptance Period” has the meaning ascribed to such term
in Section 5(b).

 

“Affiliate” means with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person, where “control” means the possession,
directly or indirectly, of the power to direct the management and policies of a
Person whether through the ownership of voting securities, contract or
otherwise.  For the avoidance of doubt, (A) each GSCP Party shall be deemed to
be an Affiliate of every other GSCP Party, (B) each P2 Party shall be deemed to
be an Affiliate of every other P2 Party

 

2

--------------------------------------------------------------------------------


 

and (C) neither the Company nor any Person controlled by the Company shall be
deemed to be an Affiliate of any Stockholder.

 

“Agreement” has the meaning ascribed to such term in the Preamble.

 

“Ancillary Documents” means, collectively, the GS Subscription Agreement, the P2
Subscription Agreement, the P2 Contribution Agreement, the Equity Syndication
Agreement, the Registration Rights Agreement, the Management Agreement, the
Management Subscription Agreements and the GSCP Parallel Letter Agreement.

 

“Board” means the board of directors of the Company.

 

“Bridge Street” has the meaning ascribed to such term in the Preamble.

 

“Business Day” means any day except a Saturday, a Sunday or any other day on
which commercial banks are required or authorized to close in New York, New
York.

 

“Bylaws” means the bylaws of the Company as in effect from time to time.

 

“Call Eligible Stock” has the meaning ascribed to such term in Section 8(a).

 

“Call Notice” has the meaning ascribed to such term in Section 8(b).

 

“Call Option” has the meaning ascribed to such term in Section 8(a).

 

“Call Option Price” means (i) in the event such termination of Employment is by
the Company for Cause, the lesser of (x) the Fair Market Value of the Call
Eligible Stock on the date of the event (i.e., the applicable termination of
Employment and/or exercise of Common Stock Equivalents (including, without
limitation, Plan Options and Rollover Options) after such termination, as
applicable) triggering delivery of the Call Notice (subject to Section 8(b)) and
(y) the price paid for the Call Eligible Stock by the applicable Management
Holder (which in the case of Call Eligible Stock acquired in connection with the
Second Merger or upon the exercise of a Rollover Options will be the Transaction
Price), or (ii) in the event of any other termination of Employment, the Fair
Market Value of the Call Eligible Stock on the date of the event (i.e., the
applicable termination of Employment and/or exercise of Common Stock Equivalents
(including, without limitation, Plan Options and Rollover Options) after such
termination, as applicable) triggering delivery of the Call Notice (subject to
Section 8(b)).

 

“Cash Payment Restriction” has the meaning ascribed to such term in Section
8(b).

 

“Cause” means (i) if a Management Holder is a party to an employment or a
severance agreement with the Company or one of its Subsidiaries, the occurrence
of any circumstances defined as “Cause” in such employment or severance
agreement, or (ii) if a Management Holder is not a party to an employment or
severance agreement with the Company or one of its Subsidiaries, (A) the
Management Holder’s indictment for, or conviction or entry of a plea of guilty
or nolo contendere to (1) any felony or (2) any crime (whether or not a felony)
involving moral turpitude, fraud, theft, breach of trust or other similar acts,
whether of the United States or any state thereof or any similar foreign law to
which the Management Holder may be subject,

 

3

--------------------------------------------------------------------------------


 

(B) the Management Holder’s being or having been engaged in conduct constituting
breach of fiduciary duty, willful misconduct or negligence relating to the
Company or any of its Subsidiaries or the performance of the Management Holder’s
duties, (C) the Management Holder’s willful failure to (1) follow a reasonable
and lawful directive of the Company or of the Subsidiary of the Company at which
he or she is employed or provides services, or the Board, or (2) comply with any
written rules, regulations, policies or procedures of the Company or a
Subsidiary of the Company at which he or she is employed or to which he or she
provides services which, if not complied with, would reasonably be expected to
have more than a de minimis adverse effect on the business or financial
condition of the Company or (D) the Management Holder’s deliberate and continued
failure to perform his or her material duties to the Company or any of its
Subsidiaries.  Notwithstanding the foregoing, the events described in clauses
(A) through (D) of this definition shall constitute Cause only if the Company
provides the Management Holder with written notice within 30 days after the
Company’s initial knowledge of the events or circumstances that the Company
believes constitute Cause and the Management Holder fails to cure such event or
circumstance within 30 days after receipt from the Company of such notice.  For
purposes of this definition, no act, or failure to act, on the part of the
Management Holder shall be considered “willful” unless it is done, or omitted to
be done, by the Management Holder in bad faith or without reasonable belief that
the Management Holder’s action or omission was in the best interests of the
Company.

 

“Certificate of Incorporation” means the certificate of incorporation of the
Company as in effect from time to time.

 

“Certificate of Ownership and Merger” has the meaning ascribed to such term in
the Recitals.

 

“Change of Control Transaction” means, in a single transaction or series of
related transactions, the occurrence of any of the following events: (i) a
majority of the outstanding voting power represented by the then outstanding
Equity Securities of the Company shall have been acquired or otherwise become
beneficially owned, directly or indirectly, by any Person or Persons acting as a
“group” within the meaning of the Exchange Act (other than any of the Investor
Stockholders), other than by reason of any underwritten public offering of the
Common Stock, (ii) the sale, transfer, assignment or other disposition
(including by merger, share purchase, recapitalization, redemption,
reorganization, consolidation or otherwise, but excluding an underwritten public
offering of the Common Stock) by stockholders of the Company of more than fifty
percent (50%) of the voting power represented by the then outstanding Equity
Securities of the Company, or (iii) the sale, lease, or exchange of
substantially all the assets of the Company and its Subsidiaries on a
consolidated basis, in each case to one or more Persons (other than to any
Person who is an Investor Stockholder).  Notwithstanding the foregoing, a
transaction will not constitute a “Change of Control Transaction” if, following
the transaction described in clauses (i) and (ii) of the immediately preceding
sentence, the Company will be beneficially owned directly or indirectly in
substantially the same proportions (excluding beneficial ownership of the
Company by any of the GSCP Parties or the P2 Parties by reason of their
respective portfolio companies’ beneficial ownership of the Company) by the
Persons who held the outstanding Equity Securities of the Company immediately
before such transaction.

 

4

--------------------------------------------------------------------------------


 

“Committee” means a committee of at least two members of the Board as the Board
may appoint to administer the Option Plan or, if no such committee has been
appointed by the Board, the Board.

 

“Common Stock” means the common stock, par value $0.01 per share, of the Company
and any and all securities of any kind whatsoever of the Company which may be
issued after the date of this Agreement in respect of, or in exchange for, such
shares of common stock of the Company pursuant to a merger, consolidation, stock
split, stock dividend or recapitalization of the Company or otherwise.

 

“Common Stock Equivalents” means all securities convertible into, or
exchangeable or exercisable for (at any time or upon the occurrence of any event
or contingency and without regard to any vesting or other conditions to which
such securities may be subject) shares of Common Stock or other Equity
Securities (including any option, warrant, or other right to subscribe for,
purchase or otherwise acquire, or any note or debt security convertible into or
exchangeable for, Common Stock or other Equity Securities).

 

“Company” has the meaning ascribed to such term in the Preamble.

 

“Confidential Information” has the meaning ascribed to such term in Section 31.

 

“Designating Party” means (i) with respect to any GSCP Director, GSCP Parallel
and (ii) with respect to any P2 Director, P2 Capital I.

 

“DGCL” means the General Corporation Law of the State of Delaware, as amended.

 

“Disability” shall mean, with respect to any Management Holder, the Company or
any of its Affiliates having cause to terminate a Management Holder’s Employment
on account of “disability,” as defined in any existing employment, consulting or
other similar agreement between the Management Holder and the Company or any of
its Affiliates, or in the absence of such an employment, consulting or other
agreement, a condition entitling a person to receive benefits under the
long-term disability plan of the Company or any of its Affiliates, as may be
applicable to the Management Holder in question, or, in the absence of such a
plan, the complete and permanent inability by reason of illness or accident to
perform the duties of the occupation at which a Management Holder was employed
or served when such disability commenced, as determined by the Committee based
upon medical evidence acceptable to it.

 

“Drag-Along Election” has the meaning ascribed to such term in Section 7(a).

 

“Drag-Along Notice” has the meaning ascribed to such term in Section 7(b).

 

“Drag-Along Sale” has the meaning ascribed to such term in Section 7(a).

 

“Drag-Along Transferee” has the meaning ascribed to such term in Section 7(a).

 

“Drag-Along Transferor” means (i) if the GSCP Parties hold more than fifty
percent (50%) of the outstanding Common Stock, the GSCP Parties or (ii)
otherwise, the GSCP Parties and any other Stockholders who hold, in the
aggregate, more than fifty percent (50%) of the outstanding

 

5

--------------------------------------------------------------------------------


 

Common Stock.

 

“Dragged Stockholders” has the meaning ascribed to such term in Section 7(a).

 

“Employment” means (i) a Management Holder’s employment if the Management Holder
is an employee of the Company or any of its Subsidiaries, (ii) a Management
Holder’s services as a consultant, if the Management Holder is a consultant to
the Company or any of its Subsidiaries and (iii) a Management Holder’s services
as a non-employee director, if the Management Holder is a non-employee member of
the Board or of the board of directors or similar governing body of any
Subsidiary of the Company.

 

“Equity Securities” means any capital stock or other equity security of the
Company or any of its Subsidiaries, including Common Stock and Common Stock
Equivalents.

 

“Equity Syndication Agreement” means the Equity Syndication Agreement, dated
September 7, 2012, by and among Parent, the GSCP Parties and P2 Capital
Partners, LLC.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 (and any
sections of the Internal Revenue Code of 1986, as amended, amended by it) and
all regulations promulgated thereunder, in each case as amended.

 

“Estate Planning Entity” means, with respect to any Management Holder, any trust
or other entity created during the life of, or at the death of, such Management
Holder, for estate planning purposes, all of the beneficial ownership interests
of which are held by (or all of the beneficiaries of which are) such Management
Holder and such Management Holder’s Family Members.

 

“Excess Shares” has the meaning ascribed to such term in Section 11(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC issued under such Act, as they may from time to
time be in effect.

 

“Excluded Securities” means any (i) Equity Securities Issued by any Subsidiary
of the Company to the Company or any other Subsidiary of the Company, (ii)
Equity Securities Issued by the Company or any Subsidiary of the Company to
employees or directors (in each case, who is not an employee of any Investor
Stockholder or any of its Affiliates (other than the Company or any of its
Affiliates)) of the Company or any Subsidiary of the Company pursuant to any
stock option or similar plan (and any Equity Securities issuable upon exercise
thereof or thereunder) or upon the exercise or conversion of any Common Stock
Equivalents, (iii) Equity Securities Issued by the Company or any Subsidiary of
the Company as a dividend or distribution or any subdivision or combination of
securities, (iv) Equity Securities Issued by the Company or any Subsidiary of
the Company to any employee or director (in each case, who is not an employee of
any Investor Stockholder or any of its Affiliates (other than the Company or any
of its Affiliates)) of the Company or any of its Subsidiaries in his or her
capacity as such after the date of this Agreement, (v) Equity Securities Issued
by the Company pursuant to the Equity Syndication Agreement, (vi) Equity
Securities Issued and provided as consideration by the Company or any Subsidiary
of the Company in connection with any transaction determined by the Board to be
a strategic transaction (including, without limitation, any merger, share
purchase, recapitalization, redemption, reorganization, consolidation or other
business combination), (vii) Equity Securities

 

6

--------------------------------------------------------------------------------


 

Issued in connection with an IPO, and (viii) Equity Securities Issued as an
ancillary part of a bona fide arm’s length debt financing transaction.

 

“Express Opportunity” has the meaning ascribed to such term in Section 16(c).

 

“Fair Market Value” means, with respect to any Equity Securities or assets of
the Company or its Subsidiaries (including the Call Eligible Stock, Prohibited
Activity Eligible Stock and Put Eligible Stock) on any date, the value
determined in good faith by the Board without discounts for lack-of-liquidity,
marketability or minority ownership; provided, that, if there has been a
valuation of the Common Stock by an independent appraiser as of a date within
twelve (12) months prior to the date of the event requiring the determination of
the Board hereunder, the methodology used in such valuation shall be used by the
Board in determining Fair Market Value.  The Board’s determination shall
(subject to the terms and conditions of the immediately preceding sentence) be
final and binding on the Company and the Stockholders.

 

“Family Member” means, with respect to any Person, any parent, sibling, spouse,
child (whether natural, adopted or step) or grandchild of such Person.

 

“First Merger” has the meaning ascribed to such term in the Recitals.

 

“First Merger Agreement” has the meaning ascribed to such term in the Recitals.

 

“First Merger Effective Time” means the effective time of the First Merger as
defined in the First Merger Agreement.

 

“First Offer” has the meaning ascribed to such term in Section 5(a).

 

“First Offer Notice” has the meaning ascribed to such term in Section 5(a).

 

“Fully Participating Stockholder” has the meaning ascribed to such term in
Section 11(a).

 

“Governmental Authority” means any nation or government, any foreign or domestic
federal, state, county, municipal or other political instrumentality or
subdivision thereof and any foreign or domestic entity or body exercising
executive, legislative, judicial, regulatory, administrative or taxing functions
of or pertaining to government, including any court.

 

“Group” means two or more Persons who agree to act together for the purpose of
acquiring, holding, voting or disposing of Equity Securities.

 

“GSCP” has the meaning ascribed to such term in the Preamble.

 

“GSCP Directors” has the meaning ascribed to such term in Section 3.1(b)(i).

 

“GSCP Germany” has the meaning ascribed to such term in the Preamble.

 

“GSCP Offshore” has the meaning ascribed to such term in the Preamble.

 

“GSCP Parallel” has the meaning ascribed to such term in the Preamble.

 

7

--------------------------------------------------------------------------------

 


 

“GSCP Parallel Letter Agreement” has the meaning ascribed to such term in
Section 3.1(d).

 

“GSCP Parties” has the meaning ascribed to such term in the Preamble.

 

“GS Subscription Agreement” has the meaning ascribed to such term in the
Recitals.

 

“HSR Act”  means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Initial First Offer Acceptance Period” has the meaning ascribed to such term in
Section 5(a)(ii).

 

“Investor Stockholder” means any of the GSCP Parties or the P2 Parties.

 

“IPO” means the initial bona fide underwritten public offering and sale of
Common Stock (or other Equity Securities of the Company or any Subsidiary of the
Company, or of any successor of the Company or any of its Subsidiaries) pursuant
to an effective registration statement (other than on Form S-4, S-8 or a
comparable form) filed under the Securities Act.

 

“Issuance Period” has the meaning ascribed to such term in Section 11(b).

 

“Issuance Stock” has the meaning ascribed to such term in Section 11(a).

 

“Issue” or “Issued” means to issue (or have issued) or in any other way directly
or indirectly sell or exchange, or agree to issue, sell or exchange, any
security or any legal or beneficial interest therein.

 

“Legal or Regulatory Transfer” means any Transfer by a GSCP Party which such
GSCP Party believes, in good faith, is necessary or reasonably advisable to
bring any investor in such GSCP Party (or such investor’s Affiliates) into
compliance (or into anticipated prospective compliance) with applicable law,
including the Dodd-Frank Wall Street Reform and Consumer Protection Act, as it
may be amended from time to time, and the regulations to be promulgated
thereunder, without regard to the effective date thereof or the date by which
compliance thereunder is required.

 

“Majority GSCP Parties” means the GSCP Parties holding a majority of the
aggregate Voting Shares then held by the GSCP Parties.

 

“Majority Management Holders” means the Management Holders holding a majority of
the aggregate Voting Shares held by all of the Management Holders.

 

“Majority P2 Parties” means the P2 Parties holding a majority of the aggregate
Voting Shares then held by the P2 Parties.

 

“Management Holder” means any current or former director, officer or employee of
the Company or any of its Subsidiaries (or any Affiliate of such Person) who is
a Stockholder and any Permitted Management Holder Transferee who is a
Stockholder, but not including any director who is an employee of any Investor
Stockholder or any of its Affiliates (other than the Company or any of its
Affiliates) and any Investor Stockholder or any of its Affiliates (other than
the Company or any of its Affiliates).

 

8

--------------------------------------------------------------------------------


 

“Management Subscription Agreement” has the meaning ascribed to such term in the
Recitals.

 

“Maximum Tag-Along Sale Number” has the meaning ascribed to such term in Section
6(a).

 

“MBD 2011” has the meaning ascribed to such term in the Preamble.

 

“Membership Units” has the meaning ascribed to such term in the Limited
Liability Company Agreement of Parent, dated 4, 2012, as such agreement may be
amended, supplemented or otherwise modified from time to time.

 

“Merger Sub” has the meaning ascribed to such term in the Recitals.

 

“Newco” has the meaning ascribed to such term in Section 14.

 

“Option Plan” has the meaning ascribed to such term in the Recitals.

 

“Option Rollover Agreement” has the meaning ascribed to such term in the
Preamble.

 

“Option Stock” means Common Stock received upon the exercise of Common Stock
Equivalents (including, without limitation, Plan Options and Rollover Options).

 

“P2 Capital I” has the meaning ascribed to such term in the Preamble.

 

“P2 Closing Date” means the date of this Agreement, provided, that if any P2
Party or any of its Affiliates or limited partners purchases Common Stock from
the GSCP Parties and/or the Company after the date of this Agreement pursuant to
the Equity Syndication Agreement, then the P2 Closing Date shall mean the last
date on which Common Stock is acquired by any P2 Party or any of its Affiliates
or limited partners pursuant to the Equity Syndication Agreement (which shall be
no later than three months from the date of this Agreement).

 

“P2 Contribution Agreement” has the meaning ascribed to such term in the
Recitals.

 

“P2 Directors” has the meaning ascribed to such term in Section 3.1(b)(ii).

 

“P2 Limited Partner” means any limited partner of a P2 Party that purchased or
purchases Common Stock pursuant to the Equity Syndication Agreement.

 

“P2 Parties” has the meaning ascribed to such term in the Preamble.

 

“P2 Subscription Agreement” has the meaning ascribed to such term in the
Recitals.

 

“Parent” has the meaning ascribed to such term in the Recitals.

 

“Parent Option” has the meaning ascribed to such term in the Preamble.

 

“Permitted Disclosure” has the meaning ascribed to such term in Section 31.

 

9

--------------------------------------------------------------------------------


 

“Permitted Investor Transfer” means (i) any Transfer of Equity Securities by or
to an Investor Stockholder or to any of such Investor Stockholder’s limited
partners and (ii) any Transfer of Equity Securities pursuant to the Equity
Syndication Agreement.

 

“Permitted Management Holder Transferee” has the meaning ascribed to such term
in Section 8(a).

 

“Permitted Management Transfer” means any Transfer of Common Stock by a
Management Holder to an Estate Planning Entity of such Management Holder or,
following the death or in connection with the Disability of any such Management
Holder Stockholder, to a Family Member of such Management Holder.

 

“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, governmental entity or agency or other entity of
any kind or nature.

 

“Plan Options” has the meaning ascribed to such term in the Recitals.

 

“Preemptive Acceptance Period” has the meaning ascribed to such term in Section
11(a).

 

“Preemptive Offer” has the meaning ascribed to such term in Section 11(a).

 

“Preemptive Offer Notice” has the meaning ascribed to such term in Section
11(a).

 

“Preemptive Percentage” means, as to each Preemptive Stockholder, the quotient
obtained (expressed as a percentage) by dividing (i) the number of shares of
Common Stock owned by the Preemptive Stockholder on the date of the Preemptive
Offer by (ii) the total number of shares of Common Stock owned by all Preemptive
Stockholders on the date of the Preemptive Offer.

 

“Preemptive Stockholders” means (i) the Stockholders other than any Management
Holder who owns Common Stock representing less than one percent (1%) of the
outstanding Common Stock or who is not an “accredited investor” (as defined in
Rule 501(a) under the Securities Act) and (ii) permitted assignees of the
Investor Stockholders pursuant to Section 11(a).

 

“Prohibited Activity Eligible Stock” has the meaning ascribed to such term in
Section 10(b)(iii).

 

“Prohibited Activity Event” has the meaning ascribed to such term in Section
10(b)(iii).

 

“Prohibited Activity Notice” has the meaning ascribed to such term in Section
10(c).

 

“Prohibited Activity Option” has the meaning ascribed to such term in Section
10(b)(iii).

 

“Prohibited Activity Price” means in the event of a Prohibited Activities
Purchase, the lesser of (i) the Fair Market Value of the Prohibited Activities
Eligible Stock on the date of the Final Disposition (subject to Section 10(c))
and (ii) the price paid for the Prohibited Activities Eligible Stock by the
applicable Management Holder (which in the case of Prohibited Activities
Eligible Stock acquired in connection with the Second Merger or upon the
exercise of a Rollover Option, will be the Transaction Price).

 

10

--------------------------------------------------------------------------------


 

“Prohibited Activities Purchase” has the meaning ascribed to such term in
Section 10(b)(iii).

 

“Prohibited Disclosure or Use” has the meaning ascribed to such term in Section
10(a)(ii).

 

“Put Eligible Stock” has the meaning ascribed to such term in Section 9(a).

 

“Put Notice” has the meaning ascribed to such term in Section 9(b).

 

“Put Right” has the meaning ascribed to such term in Section 9(a).

 

“Qualified IPO” means an underwritten public offering and sale of Common Stock
(or other Equity Securities of the Company or any Subsidiary of the Company, or
of any successor of the Company or any of its Subsidiaries) pursuant to an
effective registration statement (other than on Form S-4, S-8 or a comparable
form) filed under the Securities Act resulting in aggregate net proceeds
received by the Company of at least $50 million (after underwriters, brokers and
dealers fees, commissions, discounts and allowances and any other fees and
expenses required to be disclosed in Part II of such registration statement).

 

“Refused Stock” has the meaning ascribed to such term in Section 5(b).

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of this Agreement, among the Company, the GSCP Parties, the P2
Parties and the Management Holders, as amended from time to time.

 

“Restrictive Agreement” shall mean any agreement between the Company or one of
its Subsidiaries and a Management Holder that contains non-competition,
non-solicitation or confidentiality restrictions on such Management Holder.

 

“Restrictive Covenants” has the meaning ascribed to such term in Section
10(a)(i).

 

“Restructuring” has the meaning ascribed to such term in Section 14.

 

“Rollover Option” has the meaning ascribed to such term in the Preamble.

 

“Sale Period” has the meaning ascribed to such term in Section 5(c).

 

“SEC” means the Securities and Exchange Commission or such other federal agency
which at such time administers the Securities Act.

 

“Second Merger” has the meaning ascribed to such term in the Recitals.

 

“Second Merger Effective Time” means the effective time of the Second Merger as
defined in the Certificate of Ownership and Merger.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC issued under such Act, as they may from time to time be
in effect.

 

“Selling Stockholder” has the meaning ascribed to such term in Section 6(a).

 

11

--------------------------------------------------------------------------------


 

“Stockholders” means the parties to this Agreement (other than the Company) and
any other subsequent holder of Equity Securities who agrees to be bound by the
terms of this Agreement.

 

“Subject Stock” has the meaning ascribed to such term in Section 5(a)(i).

 

“Subsidiary” means, with respect to any Person, (i) any corporation, limited
liability company, partnership or other entity of which shares of capital stock
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other similar managing body of such corporation,
limited liability company, partnership or other entity are at the time directly
or indirectly owned or controlled by such Person, or (ii) the management of
which is otherwise controlled, directly or indirectly, by such Person.

 

“Tag-Along Notice” has the meaning ascribed to such term in Section 6(a).

 

“Tag-Along Offer” has the meaning ascribed to such term in Section 6(a).

 

“Tag-Along Offeror” has the meaning ascribed to such term in Section 6(a).

 

“Tag-Along Period” has the meaning ascribed to such term in Section 6(a).

 

“Tag-Along Sale” has the meaning ascribed to such term in Section 6(b).

 

“Tag-Along Sale Number” has the meaning ascribed to such term in Section 6(a).

 

“Tag-Along Stockholders” has the meaning ascribed to such term in Section 6(a).

 

“Transaction Price” means the price per Membership Unit paid by the GSCP Parties
pursuant to the GS Subscription Agreement.

 

“Transfer” means to transfer, sell, assign, distribute, pledge, encumber,
hypothecate, exchange, or in any other way directly or indirectly dispose of, in
whole or in part, either voluntarily or involuntarily, including by gift, by way
of merger (forward or reverse) or similar transaction, by operation of law or
otherwise, any security or any legal or beneficial interest therein, including
the grant of an option or other right or interest that would result in the
transferor no longer having the economic consequences of ownership in, or the
power to vote, such security.

 

“Transfer Restriction Date” means the second anniversary of the date of this
Agreement.

 

“Transferring Stockholder” has the meaning ascribed to such term in Section 5.

 

“Total Tag-Along Shares” has the meaning ascribed to such term in Section 6(a).

 

“Unvested Stock” means Equity Securities which are not vested and with respect
to Common Stock Equivalents, includes those that are either not vested or are
not exercisable or both.

 

“Voting Shares” means, at any time, any securities of the Company, the holders
of which are generally entitled to vote for the election of directors to the
Board (including all outstanding shares of Common Stock).

 

12

--------------------------------------------------------------------------------


 

1.2.          General Interpretive Principles.  When a reference is made in this
Agreement to a Section, Schedule or Exhibit such reference shall be to a Section
of, or a Schedule or Exhibit to, this Agreement unless otherwise indicated.  The
table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.”  The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole (including the Schedules and Exhibits) and not to any particular provision
of this Agreement.  The definitions contained in this Agreement are applicable
to the singular as well as the plural forms of such terms and, except as
otherwise expressly provided or unless the context otherwise requires, any noun
or pronoun shall be deemed to cover all genders.  Any statute, rule, order or
regulation defined or referred to in this Agreement or in any agreement or
instrument that is referred to in this Agreement shall mean such statute, rule,
order or regulation as from time to time amended, updated, modified,
supplemented or superseded, including by succession of comparable successor
statutes, rules, orders or regulations and references to all attachments thereto
and instruments incorporated therein.  Where specific language is used to
clarify by example a general statement contained herein, such specific language
shall not be deemed to modify, limit or restrict in any manner the construction
of the general statement to which it relates.  The language used in this
Agreement shall be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of strict construction shall be applied
against any party.

 

Section 2.               Methodology for Calculations.  For all purposes of this
Agreement, the proposed Transfer or the Transfer of a Common Stock Equivalent
shall be treated as the proposed Transfer or the Transfer of the shares of
Common Stock into which such Common Stock Equivalent can be converted, exchanged
or exercised.  Except as otherwise expressly provided in this Agreement, for
purposes of calculating (a) the amount of outstanding shares of Common Stock as
of any date and (b) the amount of shares of Common Stock owned by a Person
hereunder (and the percentage of the outstanding shares of Common Stock owned by
a Person hereunder), no Common Stock Equivalents of the Company shall be treated
as having been converted, exchanged or exercised.  In the event of any stock
split, stock dividend, reverse stock split, any combination of the shares of
Common Stock or any similar event, with respect to all references in this
Agreement to a Stockholder or Stockholders holding a number of shares of Common
Stock, the applicable number shall be appropriately adjusted to give effect to
such stock split, stock dividend, reverse stock split, any combination of the
shares of Common Stock or similar event.

 

Section 3.               Corporate Governance.

 

3.1.          Board of Directors.

 

(a)           From and after the date of this Agreement, the parties agree that
the Board shall be comprised of nine (9) directors or, subject to compliance
with Section 3.6(a)(vi), such other number of directors as may from time to time
be determined by the GSCP Parties.  The initial directors of the Board shall
consist of (i) Ann Berry, Christopher Crampton, Bradley

 

13

--------------------------------------------------------------------------------


 

Gross, Philip Grovit and Sanjeev Mehra, as the initial GSCP Directors, (ii)
Claus J. Moller and Josh Paulson, as the initial P2 Directors, (iii) Michael J.
Grebe and (iv) Kenneth D. Sweder.

 

(b)           Unless otherwise agreed by the Investor Stockholders, from and
after the date of this Agreement:

 

(i)            GSCP Parallel shall have the right to designate five (5) members
of the Board (the persons from time to time designated by GSCP Parallel in
accordance with the foregoing being referred to herein as the “GSCP Directors”);

 

(ii)           For so long as the P2 Parties hold fifty percent (50%) or more of
the number of aggregate Voting Shares held by the P2 Parties as of the P2
Closing Date, P2 Capital I shall have the right to designate two (2) members of
the Board (the persons from time to time designated by P2 Capital I in
accordance with the foregoing being referred to herein as the “P2 Directors”),
and for so long as the P2 Parties hold twenty-five percent (25%) or more of the
number of aggregate Voting Shares held by the P2 Parties as of the P2 Closing
Date, P2 Capital I shall have the right to designate one (1) P2 director;

 

(iii)          The chief executive officer of the Company shall be a member of
the Board and shall be Chairman of the Board during the term of his or her
Employment as chief executive officer;

 

(iv)          The president of the Company shall be a member of the Board during
the term of his or her Employment as president; and

 

(v)           It is understood and agreed that for so long as the GSCP Parties
and their Affiliates hold a majority of the outstanding Voting Shares, the GSCP
Parties and their Affiliates shall be entitled to designate at least a majority
of the directors constituting the Board.  If the GSCP Parties and their
Affiliates hold less than a majority of the outstanding Voting Shares, (i) the
Stockholder who, together with its Affiliates, holds a majority of the
outstanding Voting Shares shall be entitled to designate the five (5) members of
the Board previously appointed by GSCP Parallel and (ii) if no Stockholder holds
a majority of the outstanding Voting Shares, the Stockholder who, together with
its Affiliates, holds a plurality of the outstanding Voting Shares shall be
entitled to designate the five (5) members of the Board previously appointed by
GSCP Parallel, provided that, if the P2 Parties are entitled to designate the
five (5) members of the Board previously appointed by GSCP Parallel pursuant to
this Section 3.1(v), the two (2) members of the Board designated by the P2
Parties pursuant to Section 3.1(ii) shall be designated by all other
Stockholders who hold Voting Shares so that the P2 Parties shall not designate
more than (5) members of the Board.

 

(c)           Except as required by applicable law and subject to Section 3.6,
the business and affairs of the Company shall be managed by or under the
direction of the Board.  At all meetings of the Board, a quorum shall consist of
not less than a number of directors holding a majority of the votes held by all
directors, at least one of whom shall be, for so long as he serves as a member
of the Board, either Michael Grebe or Kenneth Sweder, and at least one of whom

 

14

--------------------------------------------------------------------------------


 

shall be a P2 Director for so long as the P2 Parties hold fifty percent (50%) or
more of the number of aggregate Voting Shares held by the P2 Parties as of the
P2 Closing Date.  If, at any duly convened meeting of the Board, a quorum is not
present due to the absence of (i) both Michael Grebe and Kenneth Sweder or (ii)
a P2 Director, then such meeting may be reconvened upon at least three Business
Days’ advance notice to each director, and (A) if a quorum was lacking because
of the absence of Michael Grebe and Kenneth Sweder, the presence of Michael
Grebe and Kenneth Sweder shall not be required to constitute a quorum at the
reconvened meeting, (B) if a quorum was lacking because of the absence of a P2
Director, the presence of a P2 Director shall not be required to constitute a
quorum at the reconvened meeting, and (C) if a quorum was lacking because of the
absence of Michael Grebe, Kenneth Sweder and a P2 Director, the presence of
Michael Grebe, Kenneth Sweder and a P2 Director shall not be required to
constitute a quorum at the reconvened meeting.  All actions of the Board shall
require the affirmative vote of at least a majority of the votes held by all
directors.  The Investor Stockholders acknowledge and agree that for so long as
the P2 Directors are members of the Board, they shall ensure that the GS
Directors shall give due consideration to the views of the P2 Directors in
respect of any material actions of the Company or its Subsidiaries, including
material acquisitions and dispositions, refinancing of indebtedness, incurring
material additional indebtedness, declaring dividends, creation or amendment of
any equity incentive plans and settlement of any material litigation. Subject to
applicable law, any action that may be taken at a meeting of the Board may also
be taken by written consent of all of the members of the Board in lieu of a
meeting.

 

(d)           If, at any time, GSCP Parallel owns any Equity Securities, GSCP
Parallel shall have such other rights as are set forth in a letter agreement
entered into as of the date of this Agreement between the Company and GSCP
Parallel (as amended from time to time, the “GSCP Parallel Letter Agreement”).

 

3.2.          Committees; Subsidiaries.

 

(a)           The Board shall designate an audit committee and a compensation
committee, and such other committees of the Board as the Board sees fit to
designate.  Each committee of the Board shall consist of one or more directors.

 

(b)           At the request of the applicable Designating Party, the Investor
Stockholders shall take all actions necessary to cause the Board to cause any
committee of the Board to be comprised of (i) one or more directors appointed by
the Investor Stockholder who has the right to designate five (5) members of the
Board and (ii) one director appointed by the Investor Stockholder who has the
right to designate two (2) members of the Board; provided, that in each case,
the Designating Party requests that such appointment be made.

 

(c)           The size and composition of the board of directors or other
similar managing body of any Subsidiary of the Company or any committees of the
board of directors or other similar managing body of any Subsidiary of the
Company shall be determined by the Board.

 

15

--------------------------------------------------------------------------------


 

3.3.          Vacancies; Resignation; Removal.

 

(a)           Subject to Section 3.3(b), each director shall hold his office
until his death or resignation or until his successor shall have been duly
elected and qualified.  If any GSCP Director or P2 Director shall cease for any
reason to serve as a director of the Company, the Investor Stockholders shall
take all actions necessary to cause the vacancy resulting thereby to be filled
by another Person selected by such director’s Designating Party if his or her
Designating Party is then entitled to designate a GSCP Director or P2 Director,
as the case may be.  If any GSCP Director or P2 Director serving on any
committee of the Board shall cease for any reason to serve as a member of any
such committee, the Investor Stockholders shall take all actions necessary to
cause such director to be succeeded by another GSCP Director or P2 Director
selected by his or her Designating Party, if his or her Designating Party is
then entitled to designate a GSCP Director or P2 Director, as the case may be.

 

(b)           The removal from the Board of any GSCP Director or P2 Director
shall be only at the written request of such director’s Designating Party,
provided, that if a Designating Party no longer has the right to designate a
director pursuant to Section 3.1(b), the Board and the Stockholders shall
promptly take all such action necessary or desirable to cause the removal of
such incumbent director(s) from office.  Except as set forth in Section 3.3(a),
any vacancy on the Board (including any vacancy created as a result of a
Designating Party no longer having the right to appoint a director pursuant to
Section 3.1) shall be filled by Stockholders holding a majority of the then
outstanding Voting Shares.

 

3.4.          Expenses.  The Company shall pay the reasonable out-of-pocket
expenses incurred by each member of the Board in connection with performing his
or her duties as a member of the Board, including the reasonable out-of-pocket
expenses incurred by such person for attending meetings of the Board or any
committee thereof or meetings of any board of directors or other similar
managing body (and any committee thereof) of any Subsidiary of the Company.

 

3.5.          Cooperation; Voting of Shares.

 

(a)           Each Stockholder shall take all necessary or desirable actions
within its control to ensure that at all times the Certificate of Incorporation
and Bylaws (i) comply with and do not at any time conflict with any provision of
this Agreement and (ii) permit each Stockholder to receive the benefits to which
it is entitled under this Agreement.  Each of the Stockholders hereby agrees
that the Certificate of Incorporation and Bylaws in the form attached hereto as
Exhibit A and Exhibit B, respectively, shall be in effect on the date of this
Agreement, and shall remain in effect until amended in accordance with
applicable law.

 

(b)           Each Stockholder shall vote all of its Voting Shares, execute
proxies or, to the extent permitted by the Certificate of Incorporation, execute
written consents, as the case may be, and take all other necessary or desirable
actions within its control, including attending and voting at meetings in person
or by proxy for purposes of obtaining a quorum, to (i) effectuate the provisions
of this Agreement, and (ii) cause the persons designated in accordance with this
Agreement to serve as directors of the Board.

 

16

--------------------------------------------------------------------------------


 

(c)           The Company shall, and shall cause each of its Subsidiaries, to
take all necessary or desirable actions within its control (including calling
special board and stockholder meetings, nominating for election to the Board
those individuals designated by any Designating Party to serve as a director in
accordance with the terms of this Agreement, and providing therefor in the
Company’s or its Subsidiaries’ organizational documents) to effectuate the
provisions of this Agreement.

 

3.6.          Approval of Certain Matters.

 

(a)           The Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, take any of the following actions
without the prior approval of (x) the Board and (y) for so long as the P2
Parties and the P2 Limited Partners hold fifty percent (50%) or more of the
number of Voting Shares held by the P2 Parties and the P2 Limited Partners as of
the P2 Closing Date, the Majority P2 Parties, provided, that in the case of
Sections 3.6(a)(vii) and (viii), the prior approval of the P2 Parties shall not
be unreasonably withheld, conditioned or delayed:

 

(i)            make any amendment to its Certificate of Incorporation, Bylaws or
other equivalent constituent documents in a manner that would adversely affect
the P2 Parties relative to the GSCP Parties;

 

(ii)           enter into any transaction with the GSCP Parties or any of their
Affiliates, other than (x) any such transaction (or series of related
transactions) that is on terms no less favorable to the Company taken as a whole
than would be obtained in an arm’s-length transaction with an unrelated third
Person in similar circumstances, (y) payment of a portion of the $10 million
aggregate transaction fee that is payable by the Company to Affiliates of the
Investor Stockholders in connection with the First Merger and (z) as expressly
contemplated by this Agreement or any of the Ancillary Documents;

 

(iii)          make any bankruptcy or similar filing with respect to insolvency
proceedings, or effect any liquidation, dissolution or winding up of the Company
or any Subsidiary of the Company;

 

(iv)          make any material tax election that would impact the P2 Parties in
a manner that would adversely affect the P2 Parties relative to the GSCP
Parties;

 

(v)           enter into any new material line of business, terminate any
existing material line of business by the Company or any of its Subsidiaries or
make any other material change in the nature or scope of the business conducted
by the Company or any of its Subsidiaries as of the date of this Agreement;

 

(vi)          increase or decrease the size of the Board in a manner that
adversely affects the P2 Parties relative to the GSCP Parties;

 

(vii)         approve or adopt any annual budget and, if applicable, any
quarterly budget of the Company, any amendment thereto, and any material
variation therefrom;

 

17

--------------------------------------------------------------------------------

 


 

(viii)        hire, remove from office, dismiss or terminate the Employment of,
the chief executive officer of the Company, the president of the Company or the
chief financial officer of the Company; or

 

(ix)           approve, amend or modify any compensation packages of senior
executives of the Company.

 

3.7.          Management Rights.  The Company acknowledges that the provisions
of Section 3 of this Agreement, including the GSCP Parallel Letter Agreement,
are intended to provide GSCP Parallel with “contractual management rights”
within the meaning of ERISA.

 

Section 4.               Restrictions on Transfers of Equity Securities by
Stockholders.

 

(a)           Prior to the earlier of (x) the Transfer Restriction Date and
(y) an IPO, subject to the remaining subsections of this Section 4, to the
extent that the GSCP Parties hold at least twenty-five percent (25%) of the
outstanding Common Stock, no P2 Party shall Transfer any Equity Securities other
than (i) in a Permitted Investor Transfer, (ii) pursuant to Section 6 as a
Tag-Along Stockholder, (iii) to the extent required as a Dragged Stockholder
pursuant to a Drag-Along Sale or (iv) with the prior written approval of the
Majority GSCP Parties; it being understood that any Transfer pursuant to clause
(iv) and any Transfer, other than Transfers pursuant to clause (i), (ii) or
(iii), when the GSCP Parties hold less than twenty-five percent (25%) of the
outstanding Common Stock shall, in each case, be subject to compliance with the
remaining subsections of this Section 4 and compliance with the provisions of
Section 5 and the provisions of Section 6.  Following the Transfer Restriction
Date, subject to compliance with the remaining subsections of this Section 4 and
compliance with the provisions of Section 5 and the provisions of Section 6 (in
each case, if applicable), the P2 Parties may freely Transfer Equity Securities
to any Person(s).

 

(b)           Prior to an IPO, no Management Holder shall Transfer any Equity
Securities other than (i) pursuant to a Permitted Management Transfer,
(ii) pursuant to Section 6 as a Tag-Along Stockholder, (iii) pursuant to
Section 8, (iv) pursuant to Section 9, (v) pursuant to Section 10, (vi) to the
extent required as a Dragged Stockholder pursuant to a Drag-Along Sale or
(vii) with the prior written consent of the Majority GSCP Parties.

 

(c)           Following the date of this Agreement, each GSCP Party shall have
the right to Transfer all or any portion of its Equity Securities without
restriction, subject to compliance with Section 6; provided that Section 6 shall
not apply to (i) any Legal or Regulatory Transfer or (ii) any Permitted Investor
Transfer.

 

(d)           Notwithstanding anything contained herein to the contrary, any
transferee of Equity Securities who is not a Stockholder (other than the
Company) shall upon the consummation of, and as a condition to, such Transfer
execute and deliver to the Company (which the Company shall then deliver to all
Stockholders) an agreement (or a counterpart to this Agreement) pursuant to
which such transferee agrees to be bound by the terms of this Agreement as a
Stockholder, with such rights of the transferor that are assigned by the
transferor in compliance with Section 24.

 

18

--------------------------------------------------------------------------------


 

(e)           Any Transfer or attempted Transfer of Equity Securities in
violation of any provision of this Agreement shall be void, and the Company
shall not record such Transfer on its books or treat any purported transferee of
such Equity Securities as the owner of such Equity Securities for any purpose.

 

Section 5.               Rights of First Offer.  Except as set forth in
Section 5(f), any proposed Transfer of Equity Securities by a P2 Party (a
“Transferring Stockholder”) prior to a Qualified IPO shall be consummated only
in accordance with the following procedures:

 

(a)           The Transferring Stockholder shall first deliver to the Company
and the GSCP Parties a written notice (a “First Offer Notice”), which shall
(i) state the Transferring Stockholder’s intention to Transfer any Equity
Securities to one or more Persons, the amount and type of Equity Securities to
be Transferred (the “Subject Stock”), the purchase price therefor and a summary
of the other material terms of the proposed Transfer and (ii) offer the Company
and the GSCP Parties the option to acquire all or a portion of such Subject
Stock upon the terms and subject to the conditions of the proposed Transfer as
set forth in the First Offer Notice (the “First Offer”).  The First Offer shall
remain open and irrevocable for the periods set forth below (and, to the extent
the First Offer is accepted during such periods, until the consummation of the
Transfer contemplated by the First Offer).  The Company shall have the right and
option, for a period of thirty (30) days after delivery of the First Offer
Notice (the “Initial First Offer Acceptance Period”), to accept the First Offer
for all or any part of the Subject Stock at the purchase price and on the terms
stated in the First Offer Notice.  Such acceptance shall be made by delivering a
written notice to the Transferring Stockholder and the GSCP Parties within the
Initial First Offer Acceptance Period.

 

(b)           If the Company shall fail to accept all of the Subject Stock
offered pursuant to, or shall reject in writing, the First Offer (the Company
being required to notify in writing the Transferring Stockholder and GSCP
Parties of its rejection or failure to accept in the event of the same), then,
upon the earlier of the expiration of the Initial First Offer Acceptance Period
or the giving of such written notice of rejection or failure to accept such
offer by the Company, the GSCP Parties shall have the right and option, for a
period of ten (10) days thereafter (the “Additional First Offer Acceptance
Period”), to accept the First Offer for all or any part of the Subject Stock so
offered and not accepted by the Company (the “Refused Stock”) at the purchase
price and on the terms stated in the First Offer Notice.  Such acceptance shall
be made by delivering a written notice to the Company and the Transferring
Stockholder within the Additional First Offer Acceptance Period specifying the
maximum number of shares the GSCP Parties will purchase.

 

(c)           If effective acceptance shall not be received pursuant to Sections
5(a) and/or 5(b) above with respect to no less than all of the Subject Stock
offered pursuant to the First Offer Notice, then the Transferring Stockholder
may, at its option, accept or reject all or any portion of the acceptance by the
Company and/or the GSCP Parties to purchase the Subject Stock and the
Transferring Stockholder may Transfer all or any portion of the Subject Stock to
any Person or Persons at a price not less than the price, and on other terms not
materially more favorable to the purchaser thereof than the terms, stated in the
First Offer Notice at any time within ninety (90) days (plus a sufficient number
of days to allow the expiration or termination of all waiting periods under the
HSR Act or receipt of other regulatory approvals applicable to

 

19

--------------------------------------------------------------------------------


 

such Transfer) after the expiration of the Additional First Offer Acceptance
Period (the “Sale Period”).  In the event that all of the Subject Stock is not
Transferred by the Transferring Stockholder during the Sale Period, the right of
the Transferring Stockholder to Transfer such Subject Stock which is not
Transferred shall expire and the obligations of Section 4 and this Section 5
shall be reinstated.

 

(d)           All Transfers of Subject Stock to the Company and/or to the GSCP
Parties subject to any First Offer Notice shall be consummated contemporaneously
at the offices of the Company on the later of (i) a mutually satisfactory
Business Day within fifteen (15) days after the expiration of the Initial First
Offer Acceptance Period, or the Additional First Offer Acceptance Period, as
applicable, and (ii) the fifth (5th) Business Day following the expiration or
termination of any waiting periods under the HSR Act or receipt of other
regulatory approvals applicable to such Transfers, or at such other time and/or
place as the parties to such Transfers may agree.  The delivery of certificates
or other instruments evidencing such Subject Stock duly endorsed for transfer
shall be made on such date against payment of the purchase price for such
Subject Stock.

 

(e)           Notwithstanding anything contained herein to the contrary, prior
to any Transfer of any Equity Securities by a Transferring Stockholder pursuant
to this Section 5, the Transferring Stockholder shall, after complying with the
provisions of this Section 5, comply with the provisions of Section 6.

 

(f)            The requirements of this Section 5 shall not apply to (i) any
Permitted Investor Transfer, (ii) any Transfer of Equity Securities by any
Tag-Along Stockholder to a Tag-Along Offeror pursuant to Section 6, (iii) any
Transfer of Equity Securities required to be made by a Dragged Stockholder
pursuant to a Drag-Along Sale or (iv) a Transfer pursuant to a public offering. 
The requirements of this Section 5 are in addition to, and not in limitation of,
any other restrictions on Transfers of Equity Securities contained in this
Agreement.

 

(g)           Notwithstanding anything contained herein to the contrary, the
GSCP Parties shall have no right of First Offer pursuant to this Section 5 if
the GSCP Parties hold less than twenty-five percent (25%) or more of the
outstanding Common Stock.

 

Section 6.               Tag-Along Rights.

 

(a)           Except as set forth in Section 6(d), prior to a Qualified IPO, in
the event that any Investor Stockholder (a “Selling Stockholder”) proposes to
Transfer Equity Securities to one or more Persons, prior to effecting such
Transfer of Equity Securities, the Selling Stockholder shall give not less than
ten (10) days prior written notice (the “Tag-Along Notice”) of such intended
Transfer to each other Stockholder (the “Tag-Along Stockholders”), which shall
specifically identify the identity of the proposed transferee or transferees
(together, the “Tag-Along Offeror”), the number of Equity Securities proposed to
be Transferred by the Selling Stockholder(s) to the Tag-Along Offeror (the
“Tag-Along Sale Number”), the maximum number of Equity Securities that the
Tag-Along Offeror is willing to purchase (the “Maximum Tag-Along Sale Number”),
the amount and form of the purchase price therefor, and a summary of the other
material terms and conditions of the proposed Transfer, and shall contain an
offer (the “Tag-Along Offer”) by the Tag-Along Offeror to each Tag-Along
Stockholder, which Tag-

 

20

--------------------------------------------------------------------------------


 

Along Offer shall be irrevocable for a period of ten (10) days after the later
of delivery thereof and the expiration of the Additional First Offer Acceptance
Period, to the extent applicable (the “Tag-Along Period”) (and, to the extent
the Tag-Along Offer is accepted during such period, shall remain irrevocable
until the consummation of the Transfer contemplated by the Tag-Along Offer), to
purchase from such Tag-Along Stockholders at the same price per share to be paid
to, and upon the same terms offered by the Tag-Along Offeror to, the Selling
Stockholder, which shall be set forth in the Tag-Along Notice, that number of
Equity Securities (other than any Common Stock Equivalents, unless Common Stock
Equivalents are among the Equity Securities that the Selling Stockholder
proposes to Transfer to the Tag-Along Offeror and are counted in the Tag-Along
Sale Number of such Tag-Along Stockholders as is equal to the product of (x) a
fraction, the numerator of which is the Tag-Along Sale Number and the
denominator of which is the aggregate number of Equity Securities (other than
any Common Stock Equivalents, unless Common Stock Equivalents are among the
Equity Securities that the Selling Stockholder proposes to Transfer to the
Tag-Along Offeror and are counted in the Tag-Along Sale Number) owned as of the
date of the Tag-Along Offer by the Selling Stockholder and its Affiliates and
(y) the number of Equity Securities (other than any Common Stock Equivalents,
unless Common Stock Equivalents are among the Equity Securities that the Selling
Stockholder proposes to Transfer to the Tag-Along Offeror and are counted in the
Tag-Along Sale Number) owned by such Tag-Along Stockholder as of the date of the
Tag-Along Offer; provided that the number of Equity Securities required to be
purchased from such Tag-Along Stockholder by the Tag-Along Offeror shall be
subject to reduction in accordance with the last sentence of this Section 6(a). 
A copy of the Tag-Along Notice shall promptly be sent to the Company.  The
Tag-Along Offer may be accepted in whole or in part at the option of each of the
Tag-Along Stockholders.  Notice of any Tag-Along Stockholder’s intention to
accept a Tag-Along Offer, in whole or in part, shall be evidenced by a writing
signed by such Tag-Along Stockholder and delivered to the Tag-Along Offeror and
the Company prior to the end of the Tag-Along Period, setting forth the number
of Equity Securities that such Tag-Along Stockholder elects to Transfer. 
Promptly upon receipt of such writing from any Tag-Along Stockholder the Company
shall provide a copy of such writing to each other Tag-Along Stockholder.  In
the event that the number of Equity Securities proposed to be sold by the
Selling Stockholder to the Tag-Along Offeror plus the aggregate number of Equity
Securities all Tag-Along Stockholders elect to Transfer to a Tag-Along Offeror
(the “Total Tag-Along Shares”) is greater than the Maximum Tag-Along Sale
Number, the Selling Stockholder and each Tag-Along Stockholder shall be entitled
to Transfer to the Tag-Along Offeror only that number of Equity Securities that
is equal to (A) the number of Equity Securities that it sought or elected, as
applicable, to be Transferred to such Tag-Along Offeror by such Selling
Stockholder or Tag-Along Stockholder, as applicable, multiplied by (B) a
fraction the numerator of which is the Maximum Tag-Along Sale Number and the
denominator of which is the Total Tag-Along Shares.

 

(b)           In connection with any Transfer of Equity Securities pursuant to a
Tag-Along Offer (a “Tag-Along Sale”), all Tag-Along Stockholders shall be
obligated, if applicable, to vote (or consent in writing, as the case may be)
all Voting Shares held by them in favor of any Tag-Along Sale being effected by
merger or consolidation or other transaction requiring a Stockholder vote and
the Tag-Along Stockholders and the Company shall in all other respects support
the transaction contemplated by the Tag-Along Sale to the fullest extent
permitted by law and shall be obligated to cooperate in the consummation of the
transaction contemplated thereby and shall execute all documents, including a
sale, purchase agreement, or merger

 

21

--------------------------------------------------------------------------------


 

agreement, reasonably requested by the Company or the Selling Stockholder
containing the terms and conditions of the Tag-Along Sale and the Tag-Along
Stockholders shall waive any and all dissenters’ rights or appraisal rights
available to such Tag-Along Stockholder under applicable law; provided, however,
that no Tag-Along Stockholder shall be required to make any representations or
warranties in any agreement relating to a Tag-Along Sale other than
representations and warranties relating to such Tag-Along Stockholder and the
ownership of its Equity Securities that are on terms no less favorable to such
Tag-Along Stockholder than those made by the Selling Stockholder and are
customary in similar transactions, including representations and warranties
relating to title, authorization and execution and delivery, nor shall any
Tag-Along Stockholder be required to provide indemnification with respect to any
representations or warranties made by any other Stockholder or in an amount
exceeding the amount of the proceeds received by such Tag-Along Stockholder in
the Tag-Along Sale or to participate in any escrow relating to a Tag-Along Sale
in excess of such Tag-Along Stockholder’s pro rata participation in the
Tag-Along Sale (based on proceeds received) (but will otherwise agree to any
indemnification or escrow provisions agreed to by the Selling Stockholders).  In
addition, no Tag-Along Stockholders shall exercise any rights of appraisal or
dissenters rights that such Tag-Along Stockholder may have (whether under
applicable law or otherwise) or could potentially have or acquire in connection
with any Tag-Along Sale or any proposal that is necessary or desirable to
consummate the Tag-Along Sale.

 

(c)           All Transfers of Equity Securities to the Tag-Along Offeror
pursuant to this Section 6 shall be consummated contemporaneously at the offices
of the Company on the later of (i) a mutually satisfactory Business Day as soon
as practicable, but in no event more than fifteen (15) days after the expiration
of the Tag-Along Period, or (ii) the fifth (5th) Business Day following the
expiration or termination of all waiting periods under the HSR Act or receipt of
other regulatory approvals applicable to such Transfers, or at such other time
and/or place as the parties to such Transfers may agree.  The delivery of
certificates or other instruments evidencing such Equity Securities duly
endorsed for transfer shall be made on such date against payment of the purchase
price for such Equity Securities.

 

(d)           The requirements of this Section 6 shall not apply to (i) any
Legal or Regulatory Transfer, (ii) any Permitted Investor Transfer, (iii)  any
Transfer of Equity Securities required to be made by a Dragged Stockholder
pursuant to a Drag-Along Sale or (iv) a Transfer pursuant to a public offering. 
The requirements of this Section 6 are in addition to, and not in limitation of,
any other restrictions on Transfers of Equity Securities contained in this
Agreement.

 

Section 7.               Drag-Along Rights.

 

(a)           If, prior to an IPO, the Drag-Along Transferor proposes to make a
bona fide Transfer to any Person or Group that is not an Affiliate of any
Drag-Along Transferor (collectively, a “Drag-Along Transferee”) of Equity
Securities which would result in a Change of Control Transaction (a “Drag-Along
Sale”), then the Drag-Along Transferor may elect (a “Drag-Along Election”) to
require each other Stockholder (the “Dragged Stockholders”) to Transfer Equity
Securities (as calculated below) as a part of the Drag-Along Sale to such
Drag-Along Transferee, at the same amount and form of consideration and upon the
same terms and subject to the same conditions as the Drag-Along Transferor, all
of which shall be set forth in the Drag-

 

22

--------------------------------------------------------------------------------


 

Along Notice (as defined below).  The Drag-Along Transferor may require each
Dragged Stockholder to Transfer that number of Equity Securities (including for
this purpose Common Stock Equivalents but which, at the election of the
Drag-Along Transferor, may exclude Unvested Stock (other than Common Stock or
Common Stock Equivalents that vest as a result of such Drag-Along Sale)) as is
equal to the product of (x) a fraction, the numerator of which is the number of
Equity Securities as is proposed to be sold by the Drag-Along Transferor to the
Drag-Along Transferee and the denominator of which is the aggregate number of
Equity Securities owned as of the date of the Drag-Along Notice by the
Drag-Along Transferor and (y) the number of Equity Securities (including for
this purpose Common Stock Equivalents but excluding Unvested Stock (other than
Common Stock and Common Stock Equivalents that vest as a result of such
Drag-Along Sale) if so elected by the Drag-Along Transferor as set forth above)
owned by such Dragged Stockholder as of the date of the Drag-Along Notice;
provided that the purchase price to be paid in such Drag-Along Sale for any
Common Stock Equivalent shall equal the purchase price per share of Common Stock
to be paid in such Drag-Along Sale less the amount per share of the exercise or
purchase price (if any) of such Common Stock Equivalent.

 

(b)           The rights set forth in Section 7(a) shall be exercised by giving
written notice (the “Drag-Along Notice”) to each Dragged Stockholder and to the
Company setting forth in detail the terms of the proposed Drag-Along Sale
including the identity of the Drag-Along Transferee, the form of the Drag-Along
Sale including, if applicable, the number of Equity Securities proposed to be
Transferred in such Drag-Along Sale, the amount and form of the purchase price
therefor, the proposed closing date of the Drag-Along Sale, and a summary of the
other material terms and conditions of the Drag-Along Sale.  In connection with
any Drag-Along Sale, all Dragged Stockholders shall be obligated, if applicable,
to vote (or consent in writing, as the case may be) all Voting Shares held by
them in favor of any Drag-Along Sale being effected by merger or consolidation
or other transaction requiring a stockholder vote and the Dragged Stockholders
and the Company shall in all other respects support the transaction contemplated
by the Drag-Along Sale to the fullest extent permitted by law and shall be
obligated to cooperate in the consummation of the transaction contemplated
thereby and shall execute all documents, including a sale, purchase or merger
agreement, consistent with this Section 7 and reasonably requested by the
Company or the Drag-Along Transferor containing the terms and conditions of the
Drag-Along Sale and the Dragged Stockholders shall waive any and all dissenters’
rights or appraisal rights available to such Dragged Stockholder under
applicable law; provided, however, that no Dragged Stockholder shall be required
to make any representations or warranties in any agreement relating to a
Drag-Along Sale other than representations and warranties relating to such
Dragged Stockholder and the ownership of its Equity Securities that are on terms
no less favorable to such Dragged Stockholder than those made by the Drag-Along
Transferor and are customary in similar transactions including representations
and warranties relating to title, authorization and execution and delivery, nor
shall any Dragged Stockholder be required to provide indemnification with
respect to any representations or warranties made by any other Stockholder or in
an amount exceeding the amount of the proceeds received by such Dragged
Stockholder in the Drag-Along Sale or to participate in any escrow relating to a
Drag-Along Sale in excess of such Dragged Stockholder’s pro rata participation
in the Drag-Along Sale (based on proceeds received) (but will otherwise agree to
any indemnification or escrow provisions agreed to by the Drag-Along
Transferor).  In addition, no Dragged Stockholders shall exercise any rights of
appraisal or dissenters rights that such Dragged Stockholder may have (whether
under

 

23

--------------------------------------------------------------------------------


 

applicable law or otherwise) or could potentially have or acquire in connection
with any Drag-Along Sale or any proposal that is necessary or desirable to
consummate the Drag-Along Sale.

 

(c)           The Drag-Along Transferee and any Drag-Along Sale transaction
pursuant to this Section 7 shall be selected pursuant to a sale process
determined by the Drag-Along Transferor, which may include an auction process
managed by an investment banking firm selected by the Drag-Along Transferor. 
All fees and expenses related to any Drag-Along Sale, including the fees of any
such investment banking firm but not including the fees of counsel for any
individual Stockholder, shall be paid by the Company.

 

(d)           Upon delivery of a Drag-Along Notice to the Company, the Company
will take such actions as are necessary to accomplish the Drag-Along Sale
specified therein as soon as is reasonably practicable.

 

(e)           All Transfers of Equity Securities to the Drag-Along Transferee
pursuant to this Section 7 shall be consummated contemporaneously at the offices
of the Company on the later of (i) a Business Day not less than fifteen (15) or
more than sixty (60) days after the Drag-Along Notice is delivered to the
Dragged Stockholders or (ii) the fifth (5th) Business Day following the
expiration or termination of all waiting periods under the HSR Act or receipt of
other regulatory approvals applicable to such Transfers, or at such other time
and/or place as the Drag-Along Transferor may otherwise determine.  The delivery
of certificates or other instruments evidencing such Equity Securities duly
endorsed for Transfer shall be made on such date against payment of the purchase
price for such Equity Securities.  If the Drag-Along Sale proposed pursuant to
the Drag-Along Notice is not consummated within a 180 calendar day period from
the delivery of the Drag-Along Notice, then each Dragged Stockholder shall no
longer be obligated to Transfer its Equity Securities in such proposed
Drag-Along Sale or to otherwise support or take any action with respect to such
proposed Drag-Along Sale unless the Drag-Along Transferor send a new Drag-Along
Notice and again comply with the terms of this Section 7.

 

Section 8.               Call Right.

 

(a)           If at any time a Management Holder’s Employment shall be
terminated prior to an IPO (either by such Management Holder or by the Company
or any of its Subsidiaries, or by reason of the Management Holder’s death or
Disability), except as otherwise provided in any written agreement between the
Company and such Management Holder, the Company shall have the right, but not
the obligation, to purchase all or any portion of the Common Stock owned by that
Management Holder and any transferee who obtained Common Stock as a direct or
indirect result of a Permitted Management Transfer by that Management Holder (a
“Permitted Management Holder Transferee”) (the “Call Option”, and such Common
Stock (including Common Stock acquired upon exercise of Common Stock Equivalents
following the management Holder’s termination of Employment) subject to the Call
Option, the “Call Eligible Stock”) for a cash amount equal to the Call Option
Price.

 

(b)           If the Company desires to exercise its Call Option, it shall
deliver written notice thereof (which shall include the Fair Market Value of the
Call Eligible Stock) (a “Call Notice”) to the Management Holder and any
Permitted Management Holder Transferees no later

 

24

--------------------------------------------------------------------------------


 

than (x) with respect to Call Eligible Stock that is Common Stock owned by such
Management Holder or Permitted Management Holder Transferees as of such
termination of Employment, one hundred and eighty (180) days following the
termination of the Management Holder’s Employment, and (y) with respect to
Option Stock received by such Management Holder or Permitted Management Holder
Transferees in connection with a post-termination exercise in accordance with
the Option Plan, one hundred and eighty (180) days following such receipt of
such Option Stock.  The Management Holder and any Permitted Management Holder
Transferees shall deliver to the Company certificates representing the shares of
Call Eligible Stock, free and clear of all claims, liens, or encumbrances (other
than those arising under this Agreement), together with blank stock powers, duly
executed with all signature guarantees at a closing at the principal office of
the Company not later than the thirtieth (30th) day after delivery of the Call
Notice to the Management Holder and any applicable Permitted Management Holder
Transferees.  The proceeds from the purchase of the Call Eligible Stock pursuant
to the Call Option shall be paid in immediately available funds by wire
transfer, which shall be delivered to the Management Holder and any Permitted
Management Holder Transferees at the closing of such purchase.  Notwithstanding
the foregoing, if the Company is not permitted by any loan or debt agreement to
which the Company or any of its Subsidiaries may be a party, or by which any of
them may be bound, or the provisions of any applicable law, to purchase Common
Stock, including the Call Eligible Stock as provided above in cash (any of the
foregoing restrictions, a “Cash Payment Restriction”), only the portion of the
cash payment so prohibited or restricted shall not be made and the Call Option
pursuant to which such payment was being made will (subject to the terms and
conditions of the immediately following sentence) be deemed to have been
exercised on a deferred basis, with the remainder to be purchased ten (10) days
after the applicable Cash Payment Restriction expires or otherwise ceases to
exist.  To the extent Call Eligible Stock is not purchased by the Company as a
result of a Cash Payment Restriction in accordance with the foregoing, and the
exercise of the applicable Call Option is deferred as described in the preceding
sentence, on the date on which the Cash Payment Restriction expires or otherwise
ceases to exist, the Company shall once again deliver a notice to the Management
Holder as provided in this Section 8(b) and the payment and other procedures
described in this Section 8(b) shall be followed once again at the time such
Cash Payment Restriction expires or otherwise ceases to exist, provided that,
notwithstanding anything to the contrary contained in this Agreement, for
purposes of determining the Call Option Price, the Fair Market Value of such
Call Eligible Stock not so purchased shall be the Fair Market Value as
determined in the original Call Notice; provided further, that if the date on
which the Cash Payment Restriction expires or otherwise ceases to exist is later
than the forty-fifth (45th) day after delivery of the original Call Notice, for
purposes of determining the Call Option Price, the Fair Market Value of such
Call Eligible Stock not so purchased shall be the Fair Market Value as
determined as of the date on which the Cash Payment Restriction expires or
otherwise ceases to exist.

 

(c)           Upon the termination of the Employment of any Management Holder as
set forth in Section 8(a), the Company’s Call Option shall also apply with
respect to all Common Stock held by Affiliates of the terminated Management
Holder.

 

(d)           All Equity Securities held by any Management Holder after such a
Management Holder’s Employment terminates that the Company does not purchase
pursuant to the Call Option shall continue to be subject to the provisions of
this Agreement.

 

25

--------------------------------------------------------------------------------


 

Section 9.       Put Right.

 

(a)           In the event of the death or Disability of a Management Holder
prior to an IPO, such Management Holder (or his Permitted Management Holder
Transferee, including his beneficiary or estate, as applicable)) shall have the
right, but not the obligation, to sell to the Company all (but not less than
all) of the Call Eligible Stock owned by that Management Holder (or his
Permitted Management Holder Transferee, including his beneficiary or estate, as
applicable), immediately prior to (and, if applicable, with respect to Common
Stock acquired upon exercise of Common Stock Equivalents following the
management Holder’s death or Disability, after) his or her death or Disability
(the “Put Right” and such Common Stock subject to the Put Right, the “Put
Eligible Stock”) for a cash amount equal to the Fair Market Value of such Put
Eligible Stock at the time of delivery of a Redemption Notice (as defined
below).

 

(b)           If the Management Holder or his Permitted Management Holder
Transferee, including his beneficiary or estate, as applicable, desires to
exercise the Put Right, the Management Holder or his Permitted Management Holder
Transferee, including his beneficiary or estate, as applicable, shall deliver
written notice thereof (which shall indicate the amount of Put Eligible Stock to
be sold) (the “Put Notice”) to the Company no later than (x) one hundred and
eighty (180) days following the Management Holder’s death or Disability with
respect to Put Eligible Stock that is Common Stock owned by such Management
Holder or Permitted Management Holder Transferee (including such beneficiary or
estate, as applicable) as of such death or Disability, and (y) with respect to
Option Stock received by such Management Holder or Permitted Management Holder
Transferees (including such beneficiary or estate, as applicable) in connection
with a post-termination exercise in accordance with the Option Plan, one hundred
and eighty (180) days following such receipt of such Option Stock.  The
Management Holder or his Permitted Management Holder Transferee (including his
beneficiary or estate, as applicable), shall deliver to the Company certificates
representing the shares of Put Eligible Stock, free and clear of all claims,
liens, or encumbrances (other than those arising under this Agreement), together
with blank stock powers, duly executed by the management Holder or his Permitted
Management Holder Transferee (including such beneficiary or an authorized
representative of the Management Holder’s estate, as applicable), with all
signature guarantees at a closing at the principal office of the Company which
shall be no later than the thirtieth (30th) day after delivery of the Put Notice
to the Company.  The proceeds from the sale of the Put Eligible Stock pursuant
to the Put Right shall be paid in immediately available funds by wire transfer,
which shall be delivered to the Management Holder (or his Permitted Management
Holder Transferee, including his beneficiary or estate, as applicable), at the
closing of such purchase.  The Company may choose to have a designee purchase
any Put Eligible Stock to be purchased by it under this Section 9, in which
case, all references to the Company in this Section 9 shall refer to such
designee as the context requires, provided that if such designee shall be a GSCP
Party, the P2 Parties may purchase a portion of such Put Eligible Stock in an
amount equal to the product of (x) a fraction, the numerator of which is the
number of Equity Securities held by the P2 Parties as of the date of the Put
Notice and the denominator of which is the aggregate number of Equity Securities
held by the GS Parties and the P2 Parties as of the date of the Put Notice and
(y) the amount of Put Eligible Stock indicated in the Put Notice. 
Notwithstanding the foregoing, if the Company is not permitted by any Cash
Payment Restriction to purchase the Put Eligible Stock as provided above in
cash, and if the Company does not choose to have a designee purchase any Put
Eligible Stock to be purchased by it under

 

26

--------------------------------------------------------------------------------


 

this Section 9, only the portion of the cash payment so prohibited or restricted
shall not be made and the Put Right pursuant to which such payment was being
made will (subject to the terms and conditions of the immediately following
sentence) be deemed to have been exercised on a deferred basis (except as may be
withdrawn by the Management Holder’s Permitted Management Holder Transferee,
including his beneficiary or estate, as applicable, upon notice to the Company),
with the remainder to be purchased ten (10) days after the applicable Cash
Payment Restriction expires or otherwise ceases to exist.  To the extent Put
Eligible Stock is not purchased by the Company as a result of a Cash Payment
Restriction in accordance with the foregoing, and the exercise of the applicable
Put Right is deferred as described in the preceding sentence, the payment and
purchase procedure set forth above shall be followed once again at the time such
Cash Payment Restriction expires or otherwise ceases to exist, provided that,
notwithstanding anything to the contrary contained in this Agreement, the Fair
Market Value of such Put Eligible Stock not so purchased shall be the Fair
Market value as determined in the original Put Notice; provided further, that if
the date on which the Cash Payment Restriction expires or otherwise ceases to
exist is later than the forty-fifth (45th) day after delivery of the original
Put Notice, the Fair Market Value of such Put Eligible Stock not so purchased
shall be the Fair Market Value as determined as of the date on which the Cash
Payment Restriction expires or otherwise ceases to exist.

 

Section 10.     Prohibited Activities.

 

(a)           Each Management Holder agrees that such Management Holder will not
at any time (i) breach or violate any non-solicitation or non-competition
covenant in the Option Plan or in any Restrictive Agreement (the “Restrictive
Covenants”) or (ii) disclose or furnish to any other Person or use for such
Management Holder’s own or any other Person’s account any Confidential
Information (other than in the course of and in furtherance of such Management
Holder’s service to the Company or any of its Subsidiaries, if such Management
Holder is an employee or a director of, or a consultant to, the Company or any
of its subsidiaries) except for Permitted Disclosures (“Prohibited Disclosure or
Use”).

 

(b)           If a court of competent jurisdiction determines pursuant to a
final, non-appealable judgment (a “Final Disposition”) that (i) a Management
Holder breached or violated any Restrictive Covenant at any time prior to
twenty-four (24) months following termination of his or her Employment or
(ii) such Management Holder engaged in any Prohibited Disclosure or Use or
breached or violated such Management Holder’s obligations relating to the
non-disclosure or non-use of confidential information under any Restrictive
Agreement to which such Management Holder is a party (each of (i) and (ii), a
“Prohibited Activities Event”), then, in addition to any other rights and
remedies available to the Company, the Company shall have the right, but not the
obligation, to purchase (a “Prohibited Activities Purchase”) all or any portion
of the Common Stock owned by that Management Holder and any of his or her
Permitted Management Holder Transferees (the “Prohibited Activities Option”, and
such Common Stock (not including unexercised Common Stock Equivalents to the
extent cancelled upon such termination) subject to the Prohibited Activities
Option, the “Prohibited Activities Eligible Stock”) at the Prohibited Activities
Price.  For purposes of this Agreement, in the event that a Management Holder’s
Employment or other agreement containing the Restrictive Covenants expires or
terminates but such Subject Stockholder continues to be employed by the Company
or

 

27

--------------------------------------------------------------------------------


 

any of its Affiliates, the Restrictive Covenants will for purposes of this
Agreement be deemed to remain in effect.

 

(c)           If the Company desires to exercise its Prohibited Activities
Option, it shall deliver written notice thereof (which shall include its
valuation of the Fair Market Value of the Prohibited Activities Eligible Stock)
(a “Prohibited Activities Notice”) to the Management Holder and any Permitted
Management Holder Transferees no later than one hundred and eighty (180) days
following the date of the Final Disposition.  The Management Holder and any
Permitted Management Holder Transferees shall deliver to the Company
certificates representing the shares of Prohibited Activities Eligible Stock,
free and clear of all claims, liens, or encumbrances (other than those arising
under this Agreement), together with blank stock powers, duly executed with all
signature guarantees at a closing at the principal office of the Company on the
thirtieth (30th) day after delivery of the Prohibited Activities Notice to the
Management Holder and any applicable Permitted Management Holder Transferees. 
The proceeds from the purchase of the Prohibited Activities Eligible Stock
pursuant to the Prohibited Activities Option shall be paid in immediately
available funds by wire transfer, which shall be delivered to the Management
Holder and any Permitted Management Holder Transferees at the closing of such
purchase.  Notwithstanding the foregoing, if the Company is not permitted by any
Cash Payment Restriction to purchase the Prohibited Activities Eligible Stock as
provided above in cash, only the portion of the cash payment so prohibited or
restricted shall not be made and the Prohibited Activities Option pursuant to
which such payment was being made will (subject to the terms and conditions of
the immediately following sentence) be deemed to have been exercised on a
deferred basis, with the remainder to be purchased ten (10) days after the
applicable Cash Payment Restriction expires or otherwise ceases to exist.  To
the extent Prohibited Activities Eligible Stock is not purchased by the Company
as a result of a Cash Payment Restriction in accordance with the foregoing, and
the exercise of the applicable Prohibited Activities Option is deferred as
described in the preceding sentence, on the date on which the Cash Payment
Restriction expires or otherwise ceases to exist, the Company shall once again
deliver a notice to the Management Holder as provided in Section 10(b) and the
payment and other procedures described in Section 10(b) shall be followed once
again at the time such Cash Payment Restriction expires or otherwise ceases to
exist, provided that, notwithstanding anything to the contrary contained in this
Agreement, for purposes of determining the Prohibited Activities Price, the Fair
Market Value of such Prohibited Activities Eligible Stock not so purchased shall
be the Fair Market Value as determined in the original Prohibited Activities
Notice; provided further, that if the date on which the Cash Payment Restriction
expires or otherwise ceases to exist is later than the forty-fifth (45th) day
after delivery of the original Prohibited Activities Notice, for purposes of
determining the Prohibited Activities Price, the Fair Market Value of such
Prohibited Activities Eligible Stock not so purchased shall be the Fair Market
Value as determined as of the date on which the Cash Payment Restriction expires
or otherwise ceases to exist.

 

Section 11.     Company Equity Issuances.  Prior to the earlier of (x) an IPO
and (y) a Change of Control Transaction, the Company shall not Issue, or cause
or allow any of its Subsidiaries to Issue, any Equity Securities (other than
Excluded Securities), except in accordance with the following procedures:

 

28

--------------------------------------------------------------------------------


 

(a)           The Company shall deliver to each Preemptive Stockholder a written
notice (a “Preemptive Offer Notice”) which shall (i) state the intention of the
Company or any of its Subsidiaries to Issue Equity Securities (other than
Excluded Securities) to one or more Persons, the amount and type of Equity
Securities to be Issued (the “Issuance Stock”), the purchase price therefor and
a summary of the other material terms of the proposed Issuance and (ii) offer
each of the Preemptive Stockholders the option to acquire all or any part of the
Issuance Stock (the “Preemptive Offer”).  The Preemptive Offer shall remain open
and irrevocable for the periods set forth below (and, to the extent the
Preemptive Offer is accepted during such periods, until the consummation of the
Issuance contemplated by the Preemptive Offer).  Each Preemptive Stockholder
shall have the right and option, for a period of ten (10) days after delivery of
the Preemptive Offer Notice (the “Preemptive Acceptance Period”), to elect to
purchase all or any portion of its Preemptive Percentage of the Issuance Stock
at the purchase price and on the terms stated in the Preemptive Offer Notice,
provided that each Investor Stockholder may assign such right and option to any
of its Affiliates or limited partners.  Such acceptance shall be made by a
Preemptive Stockholder by delivering a written notice (the “Acceptance Notice”)
to the Company within the Preemptive Acceptance Period specifying the maximum
number of shares of the Issuance Stock such Preemptive Stockholder will purchase
(the “Accepted Shares”).  If any Preemptive Stockholder does not exercise its
preemptive rights under this Section 11 or elects to exercise such rights with
respect to less than such Preemptive Stockholder’s Preemptive Percentage of the
Issuance Stock (the difference between such Preemptive Stockholder’s Preemptive
Percentage of the Issuance Stock and the number of shares for which such
Preemptive Stockholder exercised its preemptive rights under this Section 11,
the “Excess Shares”) and such Preemptive Stockholder’s Affiliates do not elect
to purchase any such Excess Shares, any participating Preemptive Stockholder
electing to exercise its rights with respect to its full Preemptive Percentage
of the Issuance Stock (a “Fully Participating Stockholder”) shall be entitled to
purchase from the Company an additional number of shares of Issuance Stock equal
to the product of (i) the Excess Shares and (ii) a fraction, the numerator of
which is the total number of shares of Common Stock owned by such Fully
Participating Stockholder on the date of the Preemptive Offer, and the
denominator of which is equal to the total number of shares of Common Stock
owned by all Fully Participating Stockholders on the date of the Preemptive
Offer.

 

(b)           If effective acceptance shall not be received pursuant to
Section 11(a) above with respect to all of the Issuance Stock offered pursuant
to the Preemptive Offer Notice, then the Company or its Subsidiary, as
applicable, may Issue all or any portion of such Issuance Stock so offered and
not so accepted, at a price not less than the price, and on terms not more
favorable to the purchaser thereof than the terms, stated in the Preemptive
Offer Notice at any time within ninety (90) days after the expiration of the
Preemptive Acceptance Period (the “Issuance Period”); provided, that in
connection with and as a condition to such Issuance, each purchaser or recipient
of such Issuance Stock who is not then a party to this Agreement shall execute
and deliver to the Company (which the Company shall then deliver to all of the
Stockholders) an agreement pursuant to which such purchaser or recipient of such
Issuance Stock agrees to be bound by the terms of this Agreement.  In the event
that all of the Issuance Stock is not so Issued by the Company during the
Issuance Period, the right of the Company or its Subsidiary, as applicable, to
Issue such unsold Issuance Stock shall expire and the obligations of this
Section 11 shall be reinstated and such securities shall not be offered unless
first reoffered to the Preemptive Stockholders in accordance with this
Section 11.

 

29

--------------------------------------------------------------------------------


 

(c)           All sales of Issuance Stock to the Preemptive Stockholders subject
to any Preemptive Offer Notice shall be consummated contemporaneously at the
offices of the Company on the later of (i) a mutually satisfactory Business Day
within fifteen (15) days after the expiration of the Preemptive Acceptance
Period or (ii) the fifth (5th) Business Day following the expiration or
termination of all waiting periods under the HSR Act or receipt of other
regulatory approvals applicable to such issuance, or at such other time and/or
place as the Company may otherwise agree.  The delivery of certificates or other
instruments evidencing such Issuance Stock shall be made by the Company or its
Subsidiary, as applicable, on such date against payment of the purchase price
for such Issuance Stock.

 

(d)           Notwithstanding the other provisions of this Section 11, if the
Board reasonably determines that there is a substantial need of the Company to
Issue Equity Securities that would otherwise be required to be offered to the
Preemptive Stockholders under this Section 11 prior to such issuance, the
Company may Issue such Equity Securities without first complying with this
Section 11; provided, that within sixty (60) days after such issuance, the
Company offers each Preemptive Stockholder the opportunity to purchase such
number of Equity Securities that such Preemptive Stockholder would have been
entitled to purchase pursuant to this Section 11 by sending written notice to
the Preemptive Stockholders, which notice shall contain the information required
under Section 11(a).  In the event of an offer made by the Company pursuant to
this Section 11(d), the timing and procedures for the exercise and consummation
of such offer shall be the same as those set forth in this Section 11, with
appropriate modifications to reflect the post-issuance delivery of the notice as
contemplated in this Section 11(d).

 

Section 12.     Preemptive Rights Following a Change of Control Transaction. 
The Stockholders shall not approve or consummate any Change of Control
Transaction, unless following such Change of Control Transaction, if the GSCP
Parties have preemptive rights, then the P2 Parties shall have identical
preemptive rights for so long as the P2 Parties hold more than five percent (5%)
of the outstanding Voting Shares.

 

Section 13.     Information Rights.  The Company shall provide the Investor
Stockholders, and any Stockholder other than the Investor Stockholders who owns
Common Stock representing one percent (1%) or more of the outstanding Common
Stock, with unaudited quarterly and audited annual financial statements
regarding the financial operations of the Company and its Subsidiaries, in each
case in substantially the form and at the time as provided to the Board.  Solely
for purposes of this Section 13, the term “Common Stock” shall include Common
Stock plus any Common Stock that would be issuable upon the exercise of all
vested Common Stock Equivalents.

 

Section 14.     Restructuring of the Company.  If the GSCP Parties hold at least
twenty-five percent (25%) of the outstanding Common Stock, upon a determination
by the GSCP Parties that it would be in the best interests of the Company and
its Stockholders for a newly formed entity to be created (“Newco”) to hold all
of the Common Stock of the Company and for each Stockholder to exchange its
Equity Securities for a proportionate amount of equity securities of Newco
(collectively, a “Restructuring”), the Company and each Stockholder shall take
such actions as are necessary to effect the Restructuring and to structure Newco
in a manner reasonably acceptable to the Board, including, without limitation,
(i) changing the corporate

 

30

--------------------------------------------------------------------------------


 

structure of the Company and/or any of its Subsidiaries, (ii) creating Newco,
(iii) making any amendments to this Agreement, the Certificate of Incorporation
and/or the Bylaws that are required, necessary or appropriate, (iv) entering
into a stockholders agreement or limited liability company agreement with Newco
on terms no less favorable to the Company or the Stockholder, as applicable,
than the terms of this Agreement, (v) exchanging such Stockholder’s Equity
Securities for a proportionate amount of equity securities of Newco and
(vi) voting (or consenting in writing, as the case may be) in favor of the
Restructuring and supporting the Restructuring to the fullest extent permitted
by law; provided, that, following such Restructuring, each Stockholder shall
maintain rights and obligations that are substantially similar to the rights and
obligations of such Stockholder under this Agreement.

 

Section 15.     Legend.  Each Stockholder and the Company shall take all such
action necessary to cause each certificate representing outstanding shares of
Common Stock owned by a Stockholder to bear a legend containing the following
words:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED.  THE SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE OFFERED, SOLD, PLEDGED, EXCHANGED, TRANSFERRED OR
OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH SUCH ACT.”

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE RESTRICTIONS
ON TRANSFER AND VOTING SET FORTH IN THE STOCKHOLDERS AGREEMENT DATED AS OF
SEPTEMBER 7, 2012 BY THE COMPANY AND THE PARTIES THERETO, AS AMENDED, A COPY OF
WHICH IS ON FILE IN THE OFFICE OF THE COMPANY.”

 

The requirement that the securities legend in the first paragraph above be
placed upon certificates evidencing shares of Common Stock shall cease and
terminate when such shares are Transferred in any transaction if the
transferring Stockholder delivers to the Company an opinion of its counsel,
which counsel and opinion shall be reasonably satisfactory to the Company, or a
“no-action” letter from the staff of the SEC, in either case to the effect that
such legend is no longer necessary in order to protect the Company against a
violation by it of the Securities Act upon any sale or other disposition of such
shares without registration thereunder.  The requirement that the securities
legend in the second paragraph above be placed upon certificates evidencing
shares of Common Stock shall cease and terminate when upon the termination of
this Agreement.  Upon the consummation of any event requiring the removal of a
legend hereunder, the Company, upon the surrender of certificates containing
such legend, shall, at its own expense, deliver to the holder of any such shares
as to which the requirement for such legend shall have terminated, one or more
new certificates evidencing such shares not bearing such legend.

 

31

--------------------------------------------------------------------------------


 

Section 16.     Fiduciary Duty; Corporate Opportunities.

 

(a)           In recognition and anticipation of the facts that (i) the
directors, officers and/or employees of each Investor Stockholder may serve as
directors and/or officers of the Company or any of its Subsidiaries, and
(ii) each Investor Stockholder and its Affiliates engage and may continue to
engage in the same or similar activities or related lines of business as those
in which the Company, directly or indirectly, may engage and/or other business
activities that overlap with or compete with those in which the Company,
directly or indirectly, may engage, the provisions of this Section 16 are set
forth to regulate and define the conduct of certain affairs of the Company as
they may involve the Investor Stockholders and their respective officers and
directors, Affiliates and the powers, rights, duties and liabilities of the
Company and its officers, directors Affiliates and stockholders in connection
therewith.

 

(b)           No Investor Stockholder nor any of its Affiliates shall have any
duty, except and to the extent expressly assumed by contract, to refrain from
engaging directly or indirectly in the same or similar business activities or
lines of business as the Company.  Except with respect to an Express
Opportunity, the Company renounces any interest or expectancy of the Company in,
or in being offered an opportunity to participate in, any potential transaction
or matter which may be a corporate opportunity for both an Investor Stockholder
or any of its Affiliates and the Company, and therefore no Investor Stockholder
or any of its Affiliates shall have any duty, except and to the extent expressly
assumed by contract, to communicate or offer such corporate opportunity to the
Company and shall not be liable to the Company or its Stockholders for breach of
any fiduciary duty as a stockholder, director and/or officer of the Company
solely by reason of the fact that such party pursues or acquires such corporate
opportunity for itself, directs such corporate opportunity to another person, or
does not communicate information regarding such corporate opportunity to the
Company.

 

(c)           Except as provided elsewhere in this Section 16, the Company and
each Stockholder hereby renounces any interest or expectancy of the Company in,
or in being offered an opportunity to participate in, any potential transaction
or matter which may be a corporate opportunity for both the Company and an
Investor Stockholder or any of its Affiliates, about which a director and/or
officer of the Company who is also a director, officer and/or employee of a
stockholder acquires knowledge.  The Company does not renounce any interest or
expectancy of the Company in, or in being offered an opportunity to participate
in, any potential transaction or matter which may be a corporate opportunity for
both the Company and an Investor Stockholder or any of its Affiliates, about
which a director and/or officer of the Company who is also a director, officer,
and/or employee of such Investor Stockholder acquires knowledge, if such
opportunity is expressly offered to such person in writing solely in, and as a
direct result of, his or her capacity as a director or officer of the Company
(an “Express Opportunity”).

 

(d)           To the extent a court might hold that the conduct of any activity
related to a corporate opportunity that is renounced in this Section 16 to be a
breach of duty to the Company or its stockholders, the Company hereby waives any
and all claims and causes of action that the Company may have for such
activities to the fullest extent permitted by law.  The provisions of this
Section 16 apply equally to activities conducted in the future and that have
been conducted in the past.

 

Section 17.     Consultation.  The Company shall keep the Investor Stockholders
informed, on a current basis, of any events, discussions, notices or changes
with respect to (i) any

 

32

--------------------------------------------------------------------------------


 

tax or regulatory investigation or action involving the Company or any of its
Subsidiaries (other than ordinary course communications which could not
reasonably be expected to be material to the Company) and (ii) any criminal
investigation or action involving the Company or any of its Subsidiaries, and
shall reasonably cooperate with the Investor Stockholders and their Affiliates
in an effort to avoid or mitigate any cost or regulatory consequences to them
that might arise from such investigation or action (including by reviewing
written submissions in advance, attending meetings with authorities and
coordinating and providing assistance in meeting with regulators).

 

Section 18.     144 Sales.  Following an IPO, the P2 Parties and the GSCP
Parties shall reasonably coordinate and cooperate with one another in connection
with sales of Equity Securities pursuant to Rule 144 of the Securities Act.

 

Section 19.     Representations and Warranties.  Each party hereto represents
and warrants to the other parties hereto as follows:

 

(a)           It, he or she has full power and authority to execute, deliver and
perform its, his or her obligations under this Agreement.

 

(b)           This Agreement has been duly and validly authorized, executed and
delivered by it, him or her, and constitutes a valid and binding obligation of
it, him or her, enforceable against it, him or her in accordance with its terms
except to the extent that enforceability may be limited by bankruptcy,
insolvency or other similar laws affecting creditors’ rights generally (whether
considered in a proceeding in equity or at law).

 

(c)           The execution, delivery and performance of this Agreement by it,
him or her does not (i) violate, conflict with, or constitute a breach of or
default under its organizational documents, if any, or any material agreement to
which it, he or she is a party or by which it, he or she is bound or
(ii) violate any law, regulation, order, writ, judgment, injunction or decree
applicable to it, him or her.

 

(d)           No consent or approval of, or filing with, any Governmental
Authority is required to be obtained or made by it, him or her in connection
with the execution and delivery hereof.

 

Section 20.     Termination.  This Agreement shall be effective at the Second
Merger Effective Time.  This Agreement shall terminate on the earliest to occur
of (a) consummation of a Change of Control Transaction and (b) the mutual
written consent of (x) Stockholders holding at least sixty-six and two thirds
percent (66 2/3%) or more of the Voting Shares and (y) the Investor
Stockholders.  The rights and obligations of a Stockholder under this Agreement
shall terminate at such time as such Stockholder no longer owns any Equity
Securities.

 

Section 21.     Further Assurances.  At any time or from time to time after the
date of this Agreement, the parties agree to cooperate with each other, and at
the request of any other party, to execute and deliver any further instruments
or documents and to take all such further action as the other party may
reasonably request in order to evidence or effectuate the

 

33

--------------------------------------------------------------------------------


 

consummation of the transactions contemplated hereby and to otherwise carry out
the intent of the parties hereunder.

 

Section 22.     Amendment and Waiver.  No modification, amendment or waiver of
any provision of this Agreement shall be effective against the Company or any
Stockholder unless such modification, amendment or waiver is approved in writing
by (A) the Company, (B) the GSCP Parties, if the GSCP Parties hold at least
twenty percent (20%) or more of the outstanding Common Stock and (C) the P2
Parties, if the P2 Parties hold at least twenty percent (20%) or more of the
outstanding Common Stock.  Notwithstanding the foregoing, (x) no amendment shall
be made or waiver granted in a manner that adversely affects (i) the P2 Parties’
rights hereunder, to the extent that such amendment or waiver has a
disproportionate impact or effect on the P2 Parties as a group as compared to
the other Stockholders, without the prior written consent of the Majority P2
Parties, (ii) the GSCP Parties’ rights hereunder, to the extent that such
amendment or waiver has a disproportionate impact or effect on the GSCP Parties
as a group as compared to the other Stockholders, without the prior written
consent of the Majority GSCP Parties, or (iii) the Management Holders’ rights
hereunder, to the extent that such amendment or waiver has a material and
disproportionate impact or effect on the Management Holders’ as a group as
compared to the other Stockholders, without the prior written consent of the
Majority Management Holders and (y) no amendment shall be made or waiver granted
in a manner that disproportionately adversely affects any Management Stockholder
compared to the other Management Stockholders without the prior written consent
of such Management Stockholder.  The failure of any party to enforce any of the
provisions of this Agreement shall in no way be construed as a waiver of such
provisions and shall not affect the right of such party thereafter to enforce
each and every provision of this Agreement in accordance with its terms.

 

Section 23.     Entire Agreement.  This Agreement, the Ancillary Documents and
the other writings referred to herein or delivered pursuant hereto or which make
specific reference to this Section 23 form a part hereof and contain the entire
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.

 

Section 24.     Successors and Assigns.  Except as otherwise provided herein,
this Agreement shall bind and inure to the benefit of and be enforceable by the
Company and its successors and assigns and each Stockholder and its successors,
permitted assigns, heirs and personal representatives.  Subject to compliance
with the provisions of this Agreement, (i) each GSCP Party shall, at any time
and without the consent of any other party hereto, have the right to assign all
or part of its rights and obligations under this Agreement to one or more of its
Affiliates, (ii) each Stockholder shall, at any time and without the consent of
any other party hereto, have the right to assign all or part of its rights and
obligations under this Agreement to any Person to whom such Stockholder
Transferred Equity Securities in accordance with this Agreement and
(iii) Investor Stockholders shall, at any time and without the consent of any
other party hereto, have the right to assign preemptive rights in accordance
with the provisions of Section 11(a); provided, however, that, without the prior
written consent of the Majority GSCP Parties, (a) no P2 Party shall be permitted
to assign any of its rights under Section 3 to any transferee other than an
Affiliate of such P2 Party and (b) no Management Holder shall be permitted to
assign any of its rights, if any, under Section 3.  Upon any such permitted

 

34

--------------------------------------------------------------------------------


 

assignment, such assignee shall have and be able to exercise and enforce all
rights of the assigning party which are assigned to it and, to the extent such
rights are assigned, any reference to the assigning Stockholder shall be treated
as a reference to the assignee.

 

Section 25.     Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

Section 26.     Remedies.  Each party hereto shall be entitled to enforce its
rights under this Agreement specifically, to recover damages by reason of any
breach of any provision of this Agreement and to exercise all other rights
existing in its favor.  The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that each party may in its sole discretion apply to any court of
law or equity of competent jurisdiction for specific performance and/or
injunctive relief (without posting a bond or other security) in order to enforce
or prevent any violation of the provisions of this Agreement.

 

Section 27.     Notices.   All notices, demands and other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing and shall be deemed to have been given (i) if personally
delivered, on the date of delivery, (ii) if delivered by express courier service
of national standing (with charges prepaid), on the Business Day following the
date of delivery to such courier service, (iii) if deposited in the United
States mail, first-class postage prepaid, on the fifth (5th) Business Day
following the date of such deposit, or (iv) if delivered by facsimile
transmission, upon confirmation of successful transmission, (x) on the date of
such transmission, if such transmission is completed at or prior to 5:00 p.m.,
local time of the recipient party on a Business Day, on the date of such
transmission, and (y) on the next Business Day following the date of
transmission, if such transmission is completed after 5:00 p.m., local time of
the recipient party, on the date of such transmission or is transmitted on a day
that is not a Business Day.  All notices, demands and other communications
hereunder shall be delivered as set forth below and to any other recipient at
the address indicated on Schedule 27 hereto and to any subsequent holder of
Equity Securities subject to this Agreement at such address as indicated by the
Company’s records, or pursuant to such other instructions as may be designated
in writing by the party to receive such notice:

 

(i)            in the case of the Company, to:

 

Interline Brands, Inc.
701 San Marco Boulevard
Jacksonville, Florida 32207
Attention: Michael Agliata
Fax: 856-533-1566

 

with copies (which shall not constitute notice) to:

 

35

--------------------------------------------------------------------------------


 

GS Capital Partners VI Fund, L.P.

200 West Street

New York, NY 10282
Attention:  Bradley Gross
Fax:  (212) 357-5505

 

and

 

Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention:  Robert C. Schwenkel and David L. Shaw
Fax:  (212) 859-4000

 

(ii)           in the case of GS, to:

 

c/o GS Capital Partners VI Fund, L.P.

200 West Street

New York, NY 10282
Attention:  Bradley Gross
Fax:  (212) 357-5505

 

with a copy (which shall not constitute notice) to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention:  Robert C. Schwenkel and David L. Shaw
Fax:  (212) 859-4000

 

(iii)          in the case of P2, to:

 

P2 Capital Partners, LLC

590 Madison Avenue, 25th Floor

New York, NY 10022

Attention:  Josh Paulson
Fax:  (212) 508-5557

 

with a copy (which shall not constitute notice) to:

 

Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attention:  Andrew L. Bab and Gregory V. Gooding
Fax:  (212) 521-7323

 

36

--------------------------------------------------------------------------------


 

Section 28.     Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

(a)           This Agreement, including the validity hereof and the rights and
obligations of the parties hereunder, all amendments and supplements hereto and
the transactions contemplated hereby, and all actions or proceedings arising out
of or relating to this Agreement, of any nature whatsoever, shall be construed
in accordance with and governed by the domestic substantive laws of the State of
Delaware without giving effect to any choice of law or conflicts of law
provision or rule that might otherwise cause the application of the domestic
substantive laws of any other jurisdiction.  The parties hereto hereby
irrevocably submit to the exclusive jurisdiction of the Court of Chancery of the
State of Delaware (unless the Court of Chancery of the State of Delaware
declines to accept jurisdiction over a particular matter, in which case, any
state or federal court located within the State of Delaware) in connection with
any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby and each party hereby irrevocably waives, to
the fullest extent permitted by applicable law, any objection which they may now
or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum or lack of personal jurisdiction in
respect of such dispute.  Each of the parties hereto agrees that a judgment
rendered in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law.

 

(b)           Each party hereto hereby waives to the fullest extent permitted by
applicable law any right it may have to a trial by jury in respect of any legal
proceeding directly or indirectly arising out of, under or in connection with
this Agreement or any transaction contemplated hereby.  Each party hereto
(i) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 28.

 

Section 29.             Possession of Certificates; Power of Attorney.

 

(a)           In order to provide for the safekeeping of the certificates
representing the shares of Common Stock issued to the Management Holders and to
facilitate the enforcement of the terms and conditions hereof, (i) certificates
representing shares of Common Stock issued to Management Holders shall be held
by the Company on behalf of each Management Holder, and (ii) to the extent a
certificate representing shares of Common Stock is issued and delivered to any
Management Holder, at any time upon the request of the Company (A) the
Management Holder shall redeliver to the Company, and the Company shall retain
physical possession of, all certificates representing shares of Common Stock
held by such Management Holder pursuant hereto and (B) the Management Holder
shall deliver to the Company an undated stock power, duly executed in blank, for
each such certificate.  Each Management Holder shall be relieved of any
obligation otherwise imposed by this Agreement to deliver certificates
representing shares of Common Stock if the same are in the custody of the
Company.

 

(b)           Each Management Holder hereby irrevocably appoints the Company as
the Management Holder’s true and lawful proxy, agent and attorney-in-fact, with
full powers of substitution, to act in the Management Holder’s name, place and
stead, to do or refrain from doing all such acts and things, and to execute and
deliver all such documents, as the Company

 

37

--------------------------------------------------------------------------------


 

shall deem necessary or appropriate in connection with a Transfer pursuant to
Section 7 hereof, including, without in any way limiting the generality of the
foregoing, to execute and deliver on behalf of such Management Holder a purchase
and sale agreement, merger agreement, written consent, and any other agreements
and documents that the Company deems necessary in connection with any such
Transfer, and to receive on behalf of the Management Holder the proceeds of the
Transfer of such Management Holder’s shares, to hold back from any such proceeds
any amount that the Company deems necessary to reserve against the such
Management Holder’s share of any expenses of Transfer and Transfer obligations. 
The Management Holder hereby ratifies and confirms all that the Company shall do
or cause to be done by virtue of its appointment as the Management Holder’s
agent and attorney-in-fact.  In acting for any Management Holder pursuant to the
appointment set forth in this Section 29(b), the Company shall not be
responsible to any Management Holder for any loss or damage any Management
Holder may suffer by reason of the performance by the Company of its duties
under this Agreement, except for loss or damage arising from willful violation
of law or gross negligence by the Company in the performance of its duties
hereunder.  Such proxies and powers will be effective until an IPO, at which
time such proxies and powers shall terminate.  The appointment of the Company
shall be deemed coupled with an interest and as such shall be irrevocable and
shall survive the death, incompetency, mental illness or insanity of the
Management Holder, and any person dealing with the Company may conclusively and
absolutely rely, without inquiry, upon any act of the Company as the act of each
Management Holder in all matters referred to in this Section 29(b).

 

Section 30.     No Publicity.

 

(a)           None of the Stockholders or the Company shall issue any public
announcements or make any published statements regarding this Agreement, or the
subject matter hereof, without the prior written consent of the Majority GSCP
Parties; provided, that this Section 30(a) shall not limit disclosures by any
Stockholder made in accordance with Section 30.

 

(b)           The Company shall not, and shall ensure that its Affiliates and
its and their respective officers, directors, employees and other
representatives do not, without the prior written consent of the Majority GSCP
Parties and the Majority P2 Parties in each instance, (i) use in advertising,
publicity or otherwise the name of any Investor Stockholder, or any of its
Affiliates, or the name of any member, shareholder, partner, manager or employee
of such Investor Stockholder or any of its Affiliates or any trade name,
trademark, trade device, logo, service mark, symbol or any abbreviation,
contraction or simulation thereof owned or used by such Investor Stockholder or
any of its Affiliates, (ii) represent, directly or indirectly, that any product
or any service provided by the Company or any Affiliate of the Company has been
approved, endorsed, recommended or provided by, or in association with, such
Investor Stockholder or any of its Affiliates after the date of this Agreement,
or (iii) disclose the fact that such Investor Stockholder is a Stockholder of
the Company.

 

Section 31.     Confidentiality.  Each Stockholder agrees that any non-public
information which they may receive relating to the Company (the “Confidential
Information”) will be held strictly confidential and will not be disclosed by it
to any Person without the express written permission of the Company; provided,
that the Confidential Information may be disclosed (i) in the event of any
compulsory legal process or compliance with any applicable law,

 

38

--------------------------------------------------------------------------------


 

subpoena or other legal process or in connection with any filings that the
Stockholder may be required to make with any regulatory authority; provided,
that in the event of compulsory legal process, unless prohibited by applicable
law or that process, each Stockholder agrees (A) to give the GSCP Parties and
the Company prompt notice thereof and to cooperate with the Company and the GSCP
Parties in securing a protective order in the event of compulsory disclosure and
(B) that any disclosure made pursuant to public filings will be subject to the
prior reasonable review of the Company and the GSCP Parties, (ii) to any foreign
or domestic governmental or quasi-governmental regulatory authority, including
without limitation, any stock exchange or other self-regulatory organization
having jurisdiction over such party, (iii) to each Stockholder’s or its
Affiliate’s, officers, directors, employees, partners, accountants, lawyers and
other professional advisors for use relating solely to management of the
investment or administrative purposes with respect to such Stockholder and
(iv) to a proposed transferee of securities of the Company held by a
Stockholder; provided, that the Stockholder informs the proposed transferee of
the confidential nature of the information and the proposed transferee agrees in
writing to comply with the restrictions in this Section 31 and delivers a copy
of such writing to the Company (each of (i) through (iv), a “Permitted
Disclosure”); provided, that the GSCP Parties shall have no rights pursuant to
Sections 31(i)(A) and (B) if the GSCP Parties hold less than twenty-five percent
(25%) or more of the outstanding Common Stock.

 

Section 32.     Company Logo.  The Company hereby grants the Investor
Stockholders permission to use the Company’s and its Subsidiaries’ name and logo
in marketing materials.  The Investor Stockholders, or Affiliates of the
Investor Stockholders, as applicable, shall include a trademark attribution
notice giving notice of the Company’s ownership of its trademarks in the
marketing materials in which the Company’s or any of its subsidiary’s name and
logo appear.

 

Section 33.     Descriptive Headings.  The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.

 

Section 34.     Conflicting Agreements.  Other than with respect to proxies or
powers of attorney that one or more of the Investor Stockholders may have
granted or grant to an Affiliate of such Investor Stockholder, each Stockholder
represents and warrants that such Stockholder has not granted and is not a party
to any proxy, voting trust or other agreement which conflicts with any provision
of this Agreement, and no holder of Equity Securities shall grant any proxy or
become party to any voting trust or other agreement which conflicts with any
provision of this Agreement.

 

Section 35.     Counterparts.  This Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.

 

[Remainder of Page Intentionally Left Blank]

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stockholders Agreement
as of the day and year first above written.

 

 

 

INTERLINE BRANDS, INC.

 

 

 

 

 

By:

/s/ Michael Agliata

 

 

Name: Michael Agliata

 

 

Title: Vice President, General Counsel & Secretary

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

GS CAPITAL PARTNERS VI FUND, L.P.

 

 

 

By:

GSCP VI Advisors, L.L.C.,

 

 

its general partner

 

 

 

 

By:

/s/ Bradley J. Gross

 

 

Name:

Bradley J. Gross

 

 

Title:

Vice President

 

 

 

 

 

GS CAPITAL PARTNERS VI PARALLEL, L.P.

 

 

 

By:

GS Advisors VI, L.L.C.,

 

 

its general partner

 

 

 

 

By:

s/ Bradley J. Gross

 

 

Name:

Bradley J. Gross

 

 

Title:

Vice President

 

 

 

 

 

GS CAPITAL PARTNERS VI OFFSHORE FUND, L.P.

 

 

 

By:

GSCP VI Offshore Advisors, L.L.C.,

 

 

its general partner

 

 

 

 

By:

s/ Bradley J. Gross

 

 

Name:

Bradley J. Gross

 

 

Title:

Vice President

 

 

 

 

 

GS CAPITAL PARTNERS VI GmbH & Co. KG

 

 

 

By:

GS Advisors VI, L.L.C.,

 

 

its managing limited partner

 

 

 

 

By:

s/ Bradley J. Gross

 

 

Name:

Bradley J. Gross

 

 

Title:

Vice President

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

MBD 2011 HOLDINGS, L.P.

 

 

 

By:

MBD 2011 OFFSHORE ADVISORS, INC.

 

 

General Partner

 

 

 

 

 

 

 

By:

s/ Bradley J. Gross

 

 

Name:

Bradley J. Gross

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

BRIDGE STREET 2012 HOLDINGS, L.P.

 

 

 

By:

BRIDGE STREET 2012 OFFSHORE ADVISORS, INC.

 

 

General Partner

 

 

 

 

 

 

 

By:

s/ Bradley J. Gross

 

 

Name:

Bradley J. Gross

 

 

Title:

Vice President

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

P2 CAPITAL MASTER FUND I, L.P.

 

 

 

By:

P2 Capital GP, LLC,

 

 

General Partner

 

 

 

 

 

 

 

By:

/s/ Claus J. Moller

 

 

Name:

Claus J. Moller

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

 

P2 CAPITAL MASTER FUND VII, L.P.

 

 

 

By:

P2 Capital GP VII, LLC,

 

 

General Partner

 

 

 

 

 

 

 

By:

/s/ Claus J. Moller

 

 

Name:

 Claus J. Moller

 

 

Title:

Managing Member

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

MANAGEMENT HOLDERS:

 

 

 

 

 

/s/ Michael J. Grebe

 

 

 

 

 

/s/ Michael Agliata

 

 

 

 

 

/s/ Mark R. Allen

 

 

 

 

 

/s/ Edmond Badal

 

 

 

 

 

/s/ Robert Balgac

 

 

 

 

 

/s/ Robert J. Bergbower

 

 

 

 

 

/s/ Karen Bhola

 

 

 

 

 

/s/ Matthew G. Brletich

 

 

 

 

 

/s/ William J. Brzozwski

 

 

 

 

 

/s/ Robert A. Bullentini

 

 

 

 

 

/s/ Ramesh Bulusu

 

 

 

 

 

/s/ Doris Christensen

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ James K. Core

 

 

 

 

 

/s/ Philip Correia

 

 

 

 

 

/s/ Domenic E. Cutaia

 

 

 

 

 

/s/ Martin E. Daley

 

 

 

 

 

/s/ Steven M. Decaro

 

 

 

 

 

/s/ Lucretia D. Doblado

 

 

 

 

 

/s/ John A. Ebner

 

 

 

 

 

/s/ David L. Eve

 

 

 

 

 

/s/ Patrick Farley

 

 

 

 

 

/s/ Peter C. Farrugia

 

 

 

 

 

/s/ Charlott L. Figurelda

 

 

 

 

 

/s/ Kristee M. Ford

 

 

 

 

 

/s/ Robert D. Friedman

 

[Signature Page to Stockholders’ Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Kent E. Glass

 

 

 

 

 

/s/ Andrew S. Hariton

 

 

 

 

 

/s/ Bruce R. Herrin

 

 

 

 

 

/s/ David Hilton

 

 

 

 

 

/s/ Craig J. Hodges

 

 

 

 

 

/s/ Tamara L. Holthouser

 

 

 

 

 

/s/ Gregory Kashmanian

 

 

 

 

 

/s/ Ralph H. Klassa

 

 

 

 

 

/s/ Chad Kluko

 

 

 

 

 

/s/ Ollen B. Langston

 

 

 

 

 

/s/ Jerry A. Lovett

 

 

 

 

 

/s/ Lance C. Lucey

 

 

 

 

 

/s/ Douglas T. Nakagawa

 

[Signature Page to Stockholders’ Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Daniel Oakes

 

 

 

 

 

/s/ Susan J. O’Brien

 

 

 

 

 

/s/ Zheng J. Ouyang

 

 

 

 

 

/s/ Timothy Peet

 

 

 

 

 

/s/ Jay W. Polekoff

 

 

 

 

 

/s/ Howard Richards

 

 

 

 

 

/s/ William J. Rudroff

 

 

 

 

 

/s/ Anthony J. Scott

 

 

 

 

 

/s/ Jancy A. Scully

 

 

 

 

 

/s/ James R. Smeaton

 

 

 

 

 

/s/ Per E. Sorensen

 

 

 

 

 

/s/ Michael V. Strack

 

 

 

 

 

/s/ Kenneth D. Sweder

 

[Signature Page to Stockholders’ Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Chris A. Thompson

 

 

 

 

 

/s/ Eric Thompson

 

 

 

 

 

/s/ Matthew D. Toomey

 

 

 

 

 

/s/ Michael J. Turon

 

 

 

 

 

/s/ Raymond M. Velasquez

 

 

 

 

 

/s/ Nicholas J. Vetere

 

 

 

 

 

/s/ Chad Vogel

 

 

 

 

 

/s/ Tadd M. Vonachen

 

 

 

 

 

/s/ Marvin D. Wenger

 

 

 

 

 

/s/ Doretta J. Williams

 

 

 

 

 

/s/ Michael J. Young

 

[Signature Page to Stockholders’ Agreement]

 

--------------------------------------------------------------------------------